REIMBURSEMENT AGREEMENT
AMONG
THE BANKS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
and
SOUTH JERSEY INDUSTRIES, INC.
Dated as of March 15, 2012


--------------------------------------------------------------------------------


 
Table of Contents
Page
 
Article I
Definitions
 
Section 1.1.
Definitions
1


Section 1.2.
Other Defined Terms
21


 
Article II
Letter of Credit
 
Section 2.1.
Issuance of Letter of Credit
21


Section 2.2.
Letter of Credit Drawings; Participations
21


Section 2.3.
Reimbursement of Certain Liquidity Drawings Under the Letter of Credit;
Liquidity Advances; Prepayment.
22


Section 2.4.
Reimbursement of LC Disbursements Other Than Liquidity Drawings Creating
Liquidity Advances Under the Letter of Credit
24


Section 2.5.
Reimbursement by the Banks; Sharing of Set-off; Payments by Banks and
Administrative Agent
25


Section 2.6.
Fees
26


Section 2.7.
Payments; Etc
26


Section 2.8.
Computation of Interest and Fees
27


Section 2.9.
Payment Due on Non-Business Day to Be Made on
Next Business Day
27


Section 2.10.
Rates Applicable After an Event of Default; Late Payments
27


Section 2.11.
Source of Funds
28


Section 2.12.
Extension of Stated Expiration Date
28


Section 2.13.
Amendments upon Extension
28


Section 2.14.
Electronic Transmissions
28


Section 2.15.
Alternate Rate of Interest
29


Section 2.16.
Defaulting Banks
29


Section 2.17.
Replacement of Bank
30


 
Article III
Conditions Precedent
 
Section 3.1.
Conditions Precedent to Issuance of Letter of Credit
31


Section 3.2.
Conditions Precedent to Liquidity Advances
33


 
Article IV
Representations and Warranties
 
Section 4.1.
Representations and Warranties
33


 
Article V
Covenants
 
Section 5.1.
Affirmative Covenants
38


Section 5.2.
Negative Covenants
40


Section 5.3.
Reporting Requirements
42


Section 5.4.
Financial Covenants
44


 
Article VI
Defaults
 
Section 6.1.
Events of Default
44


Section 6.2.
Remedies
46


Section 6.3.
Remedies Cumulative
47




--------------------------------------------------------------------------------


 
Article VII
The Administrative Agent
 
Section 7.1.
The Agency
47


Section 7.2.
The Administrative Agent Individually
47


Section 7.3.
Limitation of Liability
47


Section 7.4.
Reliance
48


Section 7.5.
Delegation of Duties
48


Section 7.6.
Successor Administrative Agent
48


Section 7.7.
Non-Reliance on Administrative Agent
48


Section 7.8.
Enforcement
49


 
Article VIII
Miscellaneous
 
Section 8.1.
No Deductions; Increased Costs; Break Funding Payments.
49


Section 8.2.
Right of Setoff; Other Collateral
51


Section 8.3.
Indemnity; Expenses
51


Section 8.4.
Obligations Absolute
53


Section 8.5.
Liability of the Issuing Bank
53


Section 8.6.
 Participants
55


Section 8.7.
Assignment and Assumption.
56


Section 8.8.
Survival of this Agreement
59


Section 8.9.
Modification of this Agreement
59


Section 8.10.
Waiver of Rights by the Banks
60


Section 8.11.
Severability
60


Section 8.12.
Governing Law
60


Section 8.13.
Notices
60


Section 8.14.
Successors and Assigns
61


Section 8.15.
 Taxes and Expenses
62


Section 8.16.
Headings
65


Section 8.17.
Counterparts
65


Section 8.18.
Entire Agreement
65


Section 8.19.
Government Regulations
65


Section 8.20.
Confidentiality
66


Section 8.21.
No Advisory or Fiduciary Responsibility
67


 
Schedules
 
I
Existing Liens
 
II
Ownership
 
III
Bank Notice Addresses
 
 
Exhibits
 
A
Form of Letter of Credit
 
B
Form of Compliance Certificate
 
C-1 through C-4
Forms of U.S. Tax Certificates
 
D
Form of Pledge Agreement
 


--------------------------------------------------------------------------------


REIMBURSEMENT AGREEMENT
REIMBURSEMENT AGREEMENT, dated as of March 15, 2012 (this “Agreement”), is among
SOUTH JERSEY INDUSTRIES, INC., a New Jersey corporation (“Applicant”), the Banks
party hereto, and JPMORGAN CHASE BANK, N.A., a national banking association, as
the Issuing Bank and as Administrative Agent.
WITNESSETH:
Whereas, the New Jersey Economic Development Authority (the “Issuer”) has
previously issued its Thermal Energy Facilities Federally Taxable Revenue Bonds
(Marina Energy LLC – 2001 Project) Series B, in the maximum principal amount of
$25,000,000 (the “Bonds”), pursuant to the Indenture; and
Whereas, the proceeds from the sale of the Bonds were loaned to Marina Energy
LLC, a New Jersey limited liability company (“Marina”), a Subsidiary of the
Applicant, pursuant to a Loan Agreement, dated as of September 1, 2001 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), between the Issuer and Marina, pursuant to which Marina is
obligated to repay such loan in installments sufficient to pay the debt service
when due on the Bonds; and
Whereas, as the parent company of Marina, Applicant derives a substantial
benefit from the loan made to Marina under the Loan Agreement; and
Whereas, as additional security for the Bonds, the Applicant has requested the
Issuing Bank to issue for the account of the Applicant in favor of the Trustee
its irrevocable transferable direct pay letter of credit in the form of Exhibit
A attached hereto (as amended from time to time, the “Letter of Credit”) in an
Original Stated Amount of $25,462,329.00; and
Whereas, the Issuing Bank has been requested by the Applicant to provide the
Letter of Credit to substitute and replace the current liquidity facility
supporting the bonds provided to the Applicant by Wachovia Bank, National
Association and the Issuing Bank has agreed to issue the Letter of Credit and to
provide such liquidity facility in the manner and subject to the terms and
conditions set forth herein.
Accordingly, the Applicant, the Administrative Agent, the Issuing Bank and the
Banks hereby agree as follows:
Article I
Definitions


Section 1.1.    Definitions. As used in this Agreement:
“2001A Bonds” means the Thermal Energy Facilities Revenue Bonds (Marina Energy
LLC - 2001


--------------------------------------------------------------------------------


Project) Series A, in the aggregate principal amount of $20,000,000, issued
pursuant to the Indenture, as such Indenture has been amended or supplemented
from time to time.
“2001A Reimbursement Agreement” means the Reimbursement Agreement dated as of
the Closing Date among the Applicant, the Banks party thereto, and JPMorgan
Chase Bank, N.A., as the issuing bank and as administrative agent related to the
2001A Bonds.
“2006A Bonds” means the Thermal Energy Facilities Revenue Bonds (Marina Energy
LLC Project) Series 2006A, in the aggregate principal amount of $16,400,000,
issued pursuant to a Trust Indenture dated as of March 1, 2006, as such Trust
Indenture has been amended or supplemented from time to time.
“2006A Reimbursement Agreement” means the Reimbursement Agreement dated as of
the Closing Date among the Applicant, the Banks party thereto, and JPMorgan
Chase Bank, N.A., as the issuing bank and as administrative agent related to the
2006A Bonds.
“ABR Advance” means a Liquidity Advance that bears interest at a rate determined
by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means an interest rate per annum equal to the product of
(x) the LIBO Rate and (y) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Banks hereunder, and any successor administrative agent appointed
(subject to the acceptance of such appointment) pursuant to Section 7.6 of this
Agreement.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Bank” is defined in Section 2.17 hereof.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Agreement” means this Reimbursement Agreement.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied, with respect to the Applicant, in a
manner consistent with that used in preparing the Applicant’s financial
statements referred to in Section 4.1(f).


--------------------------------------------------------------------------------


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, that for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or any successor or substitute of such page) at
approximately 11:00 a.m., London time, on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as applicable.
“Applicable Law” means (a) all applicable common law and principles of equity
and (b) all applicable provisions of all (i) constitutions, statutes, treaties,
rules, regulations, orders, decisions, judgments and decrees of Governmental
Authorities and (ii) Governmental Approvals.
“Applicable Margin” means, the rate per annum as set forth in the “Pricing Grid”
below, determined by reference to the Debt Ratings.


Pricing Grid
Tier
 
Debt Ratings 


Applicable Margin
for ABR Advance
Applicable Margin for Eurodollar Advance
I
At least A/A2
—%
0.88%
II
Less than A/A2;
At least A-/A3
—%
1.00%
III
Less than A-/A3; At least BBB+/Baa1
0.13%
1.13%
IV
Less than BBB+/Baa1;
At least BBB/Baa2
0.25%
1.25%
V
Less than BBB/Baa2
0.50%
1.50%


“Applicable Percentage” means, at any time, with respect to any Bank, a
percentage equal to a fraction the numerator of which is such Bank’s Commitment
and the denominator of which is the face amount of the Letter of Credit at such
time.
“Applicant” means South Jersey Industries, Inc., a New Jersey corporation, and
its successors and assigns.


--------------------------------------------------------------------------------


“Approved Fund” is defined in Section 8.7(b) hereof.
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 8.7), and accepted by the Administrative Agent, in a form approved by
the Administrative Agent.
“Authorized Officer” means, with respect to the Applicant and the performance of
any act, any of the president, any senior vice president, any vice president,
the chief financial officer, the treasurer, and any assistant treasurer, in each
case, of the Applicant, and any other person designated to act on behalf of the
Applicant in an instrument executed by any such specifically enumerated Person,
in each case, acting singly.
“Available Amount” shall have the meaning set forth in the Letter of Credit.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Banks” means the financial institutions listed on the signature pages hereof,
in each case together with their respective successors and assigns. Unless the
context otherwise requires, the term “Banks” includes the Issuing Bank.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
“Bond Documents” means the Bonds, the Indenture, the Loan Agreement, the
Remarketing Agreement, the Official Statement and all amendments and supplements
thereto.
“Bond Fiduciary” means each of the Trustee, the Remarketing Agent, the Tender
Agent, the Paying Agent, and Bond Registrar.
“Bonds” is defined in the recitals hereto.
“Business Day” means a day of the year, other than (i) a Saturday, Sunday or
legal holiday, or a day on which banking institutions in Chicago, Illinois and
in any of the cities in which the Principal


--------------------------------------------------------------------------------


Offices of the Bank, the Securities Depository, or any Bond Fiduciary are
located are required or authorized by law or executive order to remain closed or
(ii) a day on which the New York Stock Exchange is closed.
“Cap Interest Rate” shall have the meaning set forth in the Letter of Credit.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of any Person, means the obligations of such
Person under Capitalized Leases that would be shown as a liability on the
balance sheet of such Person in accordance with Agreement Accounting Principals.
“Change in Control” means the occurrence of either of the following: (i) any
entity, person (within the meaning of Section 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) which theretofore was
beneficial owner (as defined in Rule 13d‑3 under the Exchange Act) of less than
20% of the Applicant’s then outstanding common stock either (x) acquires shares
of common stock of the Applicant in a transaction or series of transactions that
results in such entity, person or group directly or indirectly owning
beneficially 20% or more of the outstanding common stock of the Applicant, or
(y) acquires, by proxy or otherwise, the right to vote for the election of
directors, for any merger, combination or consolidation of the Applicant or any
of its direct or indirect Subsidiaries, or, for any other matter or question,
more than 20% of the then outstanding voting securities of the Applicant; (ii)
20% or more of the directors of the board of directors of the Applicant fail to
consist of Continuing Directors; or (iii) the Applicant shall fail to own,
directly or indirectly, 100% of the issued and outstanding capital stock of
Marina.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof, and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory


--------------------------------------------------------------------------------


authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Closing Date” means the Business Day agreed to by the Bank and the Applicant on
which the Letter of Credit is issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to the Code and sections of the Code include relevant applicable
regulations thereunder and any successor provisions to those sections or
regulations.
“Commitment” means, with respect to each Bank, the commitment of such Bank to
acquire participations in the Letter of Credit, expressed as an amount set forth
on such Bank’s signature page hereto or in an Assignment and Assumption, as such
commitment may be reduced or increased from time to time in accordance with the
terms hereof. The initial aggregate amount of the Banks’ Commitment equals the
Original Stated Amount.
“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with Agreement Accounting Principles, after elimination of
intercompany items.
“Consolidated Total Capitalization” means the sum of (i) Indebtedness of the
Applicant and its Consolidated Subsidiaries, plus (ii) the sum of the Capital
Stock (excluding treasury stock and capital stock subscribed for and unissued)
and surplus (including earned surplus, capital surplus, translation adjustment
and the balance of the current profit and loss account not transferred to
surplus) accounts of the Applicant and its Consolidated Subsidiaries appearing
on a consolidated balance sheet of the Applicant and its Consolidated
Subsidiaries, in each case prepared as of the date of determination in
accordance with Agreement Accounting Principles consistent with those applied in
the preparation of the financial statements referred to in Section 4.1(f), after
eliminating all intercompany transactions and all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that Contingent Obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation of such other Person or,
if such amount is not stated or is indeterminable, the maximum reasonably
anticipated liability of such Person in respect thereof.


--------------------------------------------------------------------------------


“Contract” means, with respect to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Applicant or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Costs” is defined in Section 8.3 hereof.
“Debt Rating” means the ratings determined by a Rating Agency and shall be based
upon the availability of such ratings as follows:
(a)The senior unsecured non-credit enhanced debt ratings of Applicant by each
Rating Agency, subject to subsection (A) below.
(b)If one, but not both, of the Rating Agencies has a senior unsecured
non-credit enhanced debt rating of Applicant, then the senior unsecured
non-credit enhanced debt rating of the Applicant by either Moody’s or S&P, as
applicable.
(c)If neither Rating Agency has a senior unsecured non-credit enhanced debt
rating of Applicant, then both the issuer rating assigned to the Applicant by
Moody’s and the issuer credit rating assigned to the Applicant by S&P, subject
to subsection (A) below.
(d)If none of (a), (b), or (c) above are available, then either the issuer
rating assigned to the Applicant by Moody’s or the issuer credit rating assigned
to the Applicant by S&P, as applicable.
(e)If none of the above are available, then the Debt Rating (as defined in the
SJG Credit Agreement) of South Jersey Gas, subject to subsection (B) below.
For purposes of the foregoing: (A) if the Debt Ratings of the Applicant
established or deemed to have been established by the two Rating Agencies shall
fall within different “Tiers” on the chart set forth above, then (i) in any case
where the ratings differential is one tier, the higher rating will apply and
(ii) in any case where the ratings differential is two tiers or more, the tier
one below the higher of the two will apply; and (B) if the Debt Rating is based
upon the Debt Rating (as defined in the SJG Credit Agreement) of South Jersey
Gas pursuant to (e) above, the applicable Tier shall be one Tier below such Debt
Rating.


Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Applicant, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the definition of
Debt Ratings to reflect such changed rating system or the unavailability


--------------------------------------------------------------------------------


of ratings from either or both Rating Agencies, and, pending the effectiveness
of any such amendment, the applicable tier shall be determined by reference to
the Debt Ratings of the Applicant most recently in effect prior to such change
or cessation.
“Defaulting Bank” means any Bank that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund its participation in
any LC Disbursement or (ii) pay over to the Administrative Agent any other
amount required to be paid by it hereunder, unless, in the case of clause (i),
such Bank notifies the Administrative Agent in writing that such failure is the
result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Applicant and the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Bank’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a LC Disbursement under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three (3) Business Days after request by the Administrative Agent, acting
in good faith, to provide a certification in writing from an authorized officer
of such Bank that it will comply with its obligations to fund its participation
in outstanding or prospective LC Disbursements under this Agreement, provided
that such Bank shall cease to be a Defaulting Bank pursuant to this clause (c)
upon the Administrative Agent’s receipt of such certification in form and
substance satisfactory to it and the Banks, or (d) has become the subject of a
Bankruptcy Event.
“Defaulting Bank Collateral Account” is defined in Section 2.16(c) hereof.
“Drawing Document” is defined in Section 8.4 hereof.
“Environmental Law” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water, land or air
(including indoor air), (d) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof or
(e) occupational health and safety.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any Person which for purposes of Title IV of ERISA is a
member of the Applicant’s controlled group, or under common control with the
Applicant, within the meaning of Section 414 of the Code, and the regulations
promulgated and rulings issued thereunder.


--------------------------------------------------------------------------------


“ERISA Event” means (i) the occurrence of a Reportable Event with respect to any
Plan; (ii) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 404l(e) of
ERISA); (iii) the cessation of operations at a facility in the circumstances
described in Section 4062(e) of ERISA; (iv) the withdrawal by the Applicant or
an ERISA Affiliate from a Multiemployer Plan during a plan year for which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA; (v) the
failure by the Applicant or any ERISA Affiliate to make a payment to a Plan
required under Section 302 of ERISA, which results in a lien pursuant to Section
303(k) of ERISA; or (vi) the institution by the PBGC of proceedings to terminate
a Plan, pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition which might reasonably constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, a Plan by
the PBGC.
“Eurodollar Advance” means a Liquidity Advance that bears interest at a rate
determined by reference to the Adjusted LIBO Rate (other than pursuant to clause
(c) of the definition of Alternate Base Rate).
“Event of Default” is defined in Section 6.1 hereof.
“Excluded Taxes” means, with respect to any payment made by the Applicant under
this Agreement or any Related Document, any of the following Taxes imposed on or
with respect to a Recipient:
(a)    income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Bank, in which its applicable lending office is located;
(b)    any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Applicant is
located; and
(c)    in the case of a Non-U.S. Bank (other than an assignee pursuant to a
request by the Applicant under Section 2.17), any U.S. Federal withholding Taxes
resulting from any law in effect (including FATCA) on the date such Non-U.S.
Bank becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non-U.S. Bank’s failure to comply with Section 9.13(f),
except to the extent that such Non-U.S. Bank (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Applicant with respect to such withholding
Taxes pursuant to Section 9.13(a).
“Existing Credit Facility” means that certain Four-Year Revolving Credit
Agreement, dated as of April 29, 2011, among the Applicant, the lenders referred
to therein and Wells Fargo Bank, National Association, as administrative agent
(as such agreement has been amended or supplemented from time to time).
“FATCA” means the Foreign Account Tax Compliance Act (Sections 1471 through 1474
of the


--------------------------------------------------------------------------------


Code, as of the date of this Agreement) and any regulations or official
interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Governmental Approval” means any authorization, consent, approval, license (or
the like), exemption (or the like) of, registration or filing (or the like)
with, or report or notice (or the like) to, any Governmental Authority.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government and any corporation or other entity owned or controlled (through
stock or capital ownership or otherwise) by any of the foregoing (including any
supra-national bodies such as the European Union or the European Central Bank).
“Hazardous Materials” means any chemical or petroleum products, any flammable
materials, explosives, radioactive materials, hazardous materials, hazardous
wastes, hazardous or toxic substances, or related or similar materials, asbestos
or any material containing asbestos, lead or lead-based paint, any excessive
moisture, mildew, mold or other fungi in quantities or condition that could
reasonably be expected to pose a risk to human health, or any other substance or
material as so defined in, regulated by or for which standards of care are
imposed by any Environmental Law including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), and the
Resource Conservation and Recovery Act, as amended (42 U.S.C. Sections 6901, et
seq.), and the regulations adopted and publications promulgated pursuant
thereto.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.
“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with Agreement Accounting Principles should be classified on a
balance sheet of such Person as liabilities of such Person, and in any event
shall include, without duplication, all (i) indebtedness for borrowed money,
(ii) obligations evidenced by bonds, debentures, notes or other similar
instruments, (iii)


--------------------------------------------------------------------------------


obligations to pay the deferred purchase price of property or services, (iv)
obligations as lessee under leases which shall have been or should be, in
accordance with Agreement Accounting Principles, recorded as capital leases, (v)
obligations as lessee under operating leases which have been recorded as
off-balance sheet liabilities, (vi) obligations under Hedging Obligations, (vii)
reimbursement obligations (contingent or otherwise) in respect of outstanding
letters of credit, (viii) indebtedness of the type referred to in clauses (i)
through (vi) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any lien or
encumbrance on, or security interest in, property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness,
and (ix) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through (vii)
above. For the avoidance of doubt and notwithstanding anything to the contrary
set forth above, Permitted Commodity Hedges and Capital Stock, including Capital
Stock having a preferred interest, shall not constitute Indebtedness for
purposes of this Agreement.
“Indemnified Person” is defined in Section 8.3 hereof.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Applicant under this Agreement and any
Related Document and (b) Other Taxes.
“Indenture” means the Trust Indenture, dated as of September 1, 2001, between
the Issuer and the Trustee, relating to the Bonds.
“Instruction” is defined in Section 8.3 hereof.
“Interest Election Request” means a request by the Applicant to convert an ABR
Advance into a Eurodollar Advance or continue a Eurodollar Advance in accordance
with Section 2.3(d).
“Interest Payment Date” means (a) with respect to any ABR Advance, the last
Business Day of each calendar quarter and the Termination Date and (b) with
respect to any Eurodollar Advance, the last day of the Interest Period
applicable to such Eurodollar Advance and, in the case of a Eurodollar Advance
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period, and the Termination Date.
“Interest Period” means with respect to any Eurodollar Advance, the period
commencing on the date of such Eurodollar Advance and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Applicant may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding


--------------------------------------------------------------------------------


Business Day, (ii) any Interest Period that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) no
more than three (3) Interest Periods may be in effect at any time. For purposes
hereof, the date of a Eurodollar Advance shall be the effective date of the most
recent conversion or continuation of such Eurodollar Advance.
“IRS” means the United States Internal Revenue Service.
“ISP” or ‘ISP98” means International Standby Practices 1998 (International
Chamber of Commerce Publication No. 590).
“Issuer” is defined in the recitals hereto.
“Issuing Bank” means JPMorgan, in its capacity as the issuer of the Letter of
Credit, and its successors and assigns in such capacity.
“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors and assigns.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to the
Letter of Credit.
“Letter of Credit” is defined in the recitals hereto.
“LIBO Rate” means, as of any date of determination, the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in dollars in the
London interbank market) at approximately 11:00 a.m., London time, on such date
of determination, as the rate for deposits in dollars with a maturity
corresponding to the applicable Interest Period. In the event that such rate is
not available at such time for any reason, then the “LIBO Rate” shall be the
rate at which deposits in dollars in an amount equal to $5,000,000 and for a
one-month maturity are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, on such date of determination.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including the interest of a vendor or lessor under any
conditional sale, Capitalized Lease, or other title retention agreement, but
excluding the interest of a lessor under any operating lease).
“Loan Agreement” is defined in the recitals hereto.


--------------------------------------------------------------------------------


“Liquidity Advance” is defined in Section 2.3 hereof.
“Liquidity Drawing” means an LC Disbursement resulting from the presentation of
a certificate in the form of Annex E to the Letter of Credit.
“LOC Fee Margin” means, the rate per annum as set forth in the “Pricing Grid”
below, determined by reference to the Debt Ratings.
Pricing Grid
Tier
 
Debt Ratings 
Applicable Letter of Credit Fee Margin
I
At least A/A2
0.88%
II
Less than A/A2;
At least A-/A3
1.00%
III
Less than A-/A3; At least BBB+/Baa1
1.13%
IV
Less than BBB+/Baa1;
At least BBB/Baa2
1.25%
V
Less than BBB/Baa2
1.50%


“Marina” is defined in the recitals hereto.
“Material Adverse Change” means (a) a materially adverse change in the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of (i) the Applicant or (ii) the Applicant and its
Subsidiaries, taken as a whole, (b) any material impairment of the ability of
the Applicant to perform any of its Obligations under this Agreement or any
Related Document, (c) any material impairment of the rights of, or benefits
available to, the Administrative Agent, the Issuing Bank or the Banks under this
Agreement or any Related Document or (d) any adverse effect, whether or not
material, on the legality, validity, binding nature or enforceability of this
Agreement, any of the Related Documents or on the Pledged Bonds.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Applicant or any other member of
the Controlled Group is a party to which more than one employer is obligated to
make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which is subject to Title IV of ERISA and which (i) is
maintained for employees of the Applicant or an ERISA Affiliate and at least one
Person other than the Applicant and its ERISA Affiliates or (ii) was so
maintained and in respect of which the Applicant or an ERISA Affiliate could
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were


--------------------------------------------------------------------------------


to be terminated.
“Net Worth” means, with respect to the Applicant at any time, the sum, without
duplication, at such time of (a) the Applicant’s stockholders’ equity plus (b)
all Preferred Stock of the Applicant (excluding any Preferred Stock which is
mandatorily redeemable on or prior to the Stated Expiration Date).
“Non-U.S. Bank” means a Bank that is not a U.S. Person.
“Obligations” means the fees relating to the Letter of Credit, any and all
obligations of the Applicant to reimburse the Banks for any LC Disbursements,
and all other obligations of the Applicant to the Banks, the Administrative
Agent and the Indemnified Persons arising under or in relation to this
Agreement.
“Official Statement” means the Official Statement dated September 12, 2001, as
supplemented on January 10, 2002 and January 22, 2003, relating to the Bonds.
“Original Stated Amount” is defined in Section 2.1 hereof.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement, any Credit Document and any Related Document, or sold or
assigned an interest in this Agreement, any Credit Document and any Related
Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any Related
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.17).
“Outstanding” or “Bonds outstanding” shall have the same meaning herein as in
the Indenture.
“Participant” is defined in Section 8.6(a) hereof.
“Participant Register” has the meaning assigned to such term in Section 8.6(b)
hereof.
“Paying Agent” has the meaning assigned to that term in the Indenture.
“Payment Document” shall have the meaning set forth in the Letter of Credit.


--------------------------------------------------------------------------------


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Commodity Hedges” means obligations of the Applicant with respect to
commodity agreements or other similar agreements or arrangements entered into in
the ordinary course of business designed to protect against, or mitigate risks
with respect to, fluctuations of commodity prices to which the Applicant or any
Subsidiary is exposed to in the conduct of its business so long as (i) the
management of the Applicant has determined that entering into such agreements or
arrangements are bona fide hedging activities which comply with the Applicant’s
risk management policies and (ii) such agreements or arrangements are not
entered into for speculative purposes and are not of a speculative nature.
“Permitted Indebtedness” means any of the following:
(1)
Indebtedness under the Existing Credit Facility, the 2001A Reimbursement
Agreement, the 2006A Reimbursement Agreement and under this Agreement;

(2)    Indebtedness (other than the type described in clause (3) below) of the
Applicant and its Subsidiaries (other than South Jersey Gas) so long as before
and immediately after the incurrence of such Indebtedness, the Applicant is in
compliance with Section 5.4;
(3)    Indebtedness of the Applicant under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness;
(4)    Indebtedness of South Jersey Gas, under (x) that certain Four-Year
Revolving Credit Agreement, dated as of May 5, 2011, among South Jersey Gas, the
lenders party thereto, and Wells Fargo Bank, National Association, as
administrative agent on behalf of said lenders (as amended to date, the “SJG
Credit Agreement”) and (y) that certain Reimbursement Agreement, dated as of
August 28, 2008, as amended, between South Jersey Gas and JPMorgan;


(5)    Indebtedness of South Jersey Gas under the First Mortgage Notes (as
defined in the SJG Credit Agreement) existing as of March 15, 2012 and as
identified on Schedule IV to the SJG Credit Agreement, and subsequent First
Mortgage Notes, so long as before and immediately after the incurrence of such
Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the SJG
Credit Agreement;


(6)    Indebtedness (other than the type described in clause (7) below) of South
Jersey Gas, so long as before and immediately after the incurrence of such
Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the SJG
Credit Agreement;


(7)    Indebtedness of South Jersey Gas under Hedging Obligations covering a
notional amount not to exceed the face amount of such outstanding Indebtedness;
and


(8)        Permitted Commodity Hedges.
“Permitted Investments” means collectively, (1) marketable direct obligations
issued or


--------------------------------------------------------------------------------


unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof, (2)
commercial paper maturing no more than one hundred twenty (120) days from the
date of creation thereof and currently having the highest rating obtainable from
either S&P or Moody’s, (3) certificates of deposit or money market deposit
maturing no more than one hundred twenty (120) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States, each having combined capital, surplus and undivided profits of not less
than $500,000,000 and having a rating in the “A” category or better by a
nationally recognized rating agency; provided that the aggregate amount invested
in such certificates of deposit shall not at any time exceed $5,000,000 for any
one such deposit and $10,000,000 for any one such bank, or (4) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder.
“Permitted Liens” means, with respect to any Person, any of the following:
(1)    Liens for taxes, assessments or governmental charges not delinquent or
being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles are
maintained on such Person’s books;
(2)    Liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;
(3)    Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedges;
(4)    Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with Agreement Accounting Principles are
maintained on such Person’s books;
(5)    Rights of way, zoning restrictions, easements and similar encumbrances
affecting such Person’s real property which do not materially interfere with the
use of such property;
(6)Liens securing Permitted Indebtedness of the type described in clauses (2)
and (3) of the definition of “Permitted Indebtedness,” not in excess of
$25,000,000 in the aggregate;
(7)Liens securing Permitted Indebtedness of the type described in clause (4)(y)
of the definition of “Permitted Indebtedness”;
(8)Liens securing Permitted Indebtedness of the type described in clause (5) of
the


--------------------------------------------------------------------------------


definition of “Permitted Indebtedness”;
(9)Liens securing Permitted Indebtedness of the type described in clause (6) of
the definition of “Permitted Indebtedness,” not in excess of $20,000,000 in the
aggregate;
(10)Purchase money security interests for the purchase of equipment to be used
in such Person’s business, encumbering only the equipment so purchased, and
which secures only the purchase-money Indebtedness incurred to acquire the
equipment so purchased, which Indebtedness qualifies as Permitted Indebtedness;
and
(11)the Lien of the Pledge Agreement.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Applicant or any other member of the Controlled Group may have
any liability.
“Pledge Agreement” means that certain Pledge Agreement, dated as of March 15,
2012, among the Applicant, the Trustee and the Administrative Agent, in the form
of Exhibit D attached hereto, appropriately completed and signed.
“Pledged Bonds” means the Bonds purchased with moneys received under the Letter
of Credit in connection with a Redemption Drawing and owned or held by the
Applicant or an affiliate of the Applicant or by the Trustee and pledged to the
Administrative Agent pursuant to the Pledge Agreement..
“Potential Default” means an event or condition which, but for the lapse of time
or the giving of notice, or both, would constitute an Event of Default.
“Preferred Stock” means, with respect to any Person, equity interests issued by
such Person that are entitled to a preference or priority over any other equity
interests issued by such Person upon any distribution of such Person’s property
and assets, whether by dividend or upon liquidation.
“Prime Rate” means for any day the greater of:
(i)the rate of interest announced by JPMorgan from time to time as its prime
commercial rate for U.S. dollar loans, or equivalent, as in effect on such day,
with any change in the Prime Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate; or


--------------------------------------------------------------------------------


(ii)    the sum of (x) the rate determined by JPMorgan to be the average
(rounded upwards, if necessary, to the next higher 1/100 of 1%) of the rates per
annum quoted to JPMorgan at approximately 10:00 a.m. (New York time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by JPMorgan for the sale to JPMorgan at face value of Federal
funds in an amount equal or comparable to the principal amount owed to JPMorgan
for which such rate is being determined, plus (y) 1/2 of 1% (0.50%).
“Principal Office” means (a) in the case of the Trustee, the principal corporate
trust office of the Trustee at which at any particular time its corporate trust
business shall be administered; (b) in the case of the Remarketing Agent, the
office thereof designated in writing to the Trustee, the Issuing Bank and the
Applicant, (c) in the case of any Bond Fiduciary other than the Trustee or the
Remarketing Agent, the office thereof designated in writing to the Trustee and
the Issuing Bank, and (d) in the case of the Issuing Bank, its office at which
LC Disbursements are to be made.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Public Reports” means in the case of the Applicant, its (i) annual report on
Form 10-K for the year ended December 31, 2011 and (ii) any current report on
Form 8-K filed with the Securities and Exchange Commission on or prior to the
second Business Day prior to the Closing Date.
“Rating Agency” means S&P and/or Moody’s.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Bank
(and, in the case of a Bank that is classified as a partnership for U.S. Federal
tax purposes, a Person treated as the beneficial owner thereof for U.S. Federal
tax purposes) and (c) the Issuing Bank.
“Redemption Drawing” means a drawing under the Letter of Credit resulting from
the presentation of a certificate in the form of Annex D to the Letter of
Credit.
“Register” is defined in Section 8.7 hereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and shall include any successor or other regulation or official interpretation
of the Board relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.
“Related Documents” means the Letter of Credit, the Pledge Agreement, the
Supplement to Official Statement, the Bond Documents and any other agreement or
instrument relating thereto.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


--------------------------------------------------------------------------------


“Remarketing Agent” means a remarketing agent appointed pursuant to Section 1201
of the Indenture and the Remarketing Agreement, together with its successors and
assigns pursuant thereto.
“Remarketing Agreement” means the Remarketing Agreement dated as of November 11,
2008, between the Remarketing Agent and Marina Energy LLC, and any successor
agreement thereto entered into by Marina Energy LLC and a successor Remarketing
Agent.
“Replaced Bank” shall have the meaning set forth in Section 2.17.
“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event, provided that a
failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.
“Required Banks” means, at any time, Banks having Commitments representing more
than 50% of the aggregate Commitments of all Banks at such time.
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw‑Hill
Companies, Inc., or any successor thereto.
“SEC” means the U.S. Securities and Exchange Commission (or any successor
Governmental Authority).
“Securities Depository” means The Depository Trust Company or any successor
thereto.
“Securitization Transaction” means any sale, assignment or other transfer by the
Applicant or a Subsidiary thereof of accounts receivable or other payment
obligations owing to the Applicant or such Subsidiary or any interest in any of
the foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of the Applicant or such
Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.
“Significant Subsidiary” means, with respect to the Applicant, a “significant
subsidiary” (as defined in Regulation S-X of the SEC as in effect on the date of
this Agreement) of the Applicant as determined annually on the date of filing by
the Applicant with the SEC of its annual report on Form 10-K based on the
financial statements of the Applicant as of the end of the immediately preceding
fiscal year included therein.
“Single Employer Plan” means a Plan maintained by the Applicant or any member of
the Controlled Group for employees of the Applicant or any member of the
Controlled Group.


--------------------------------------------------------------------------------


“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.
“South Jersey Gas” means South Jersey Gas Company, a New Jersey corporation.
“Standard Letter of Credit Practice” means, for the Issuing Bank, any domestic
or foreign law or letter of credit practices applicable in the city in which the
Issuing Bank issued the Letter of Credit. Such practices shall be (i) of banks
that regularly issue letters of credit in the particular city and (ii) required
or permitted under the ISP.
“Stated Expiration Date” shall have the meaning set forth in the Letter of
Credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Liquidity Advances (to the extent bearing
interest at the Alternate Base Rate pursuant to clause (c) of the definition
thereof) shall be deemed to constitute Eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Bank under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subsidiary” means, of any Person, (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.
“Substantial Portion” means, at any time with respect to the Property of any
Person, Property which represents more than 10% of the consolidated assets of
such Person and its Subsidiaries as shown in the consolidated financial
statements of such Person and its Subsidiaries as at the last day of the
preceding fiscal year of such Person.
“Supplement to Official Statement” means the Supplement to Official Statement
dated March 8, 2012, relating to the Bonds, and any amendment or supplement
thereto.


--------------------------------------------------------------------------------


“Supported Rate” means the Weekly Rate.
“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) any other agreement pursuant to which a Person obtains
the use or possession of property and which creates obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority (including any interest or penalties or, additions to tax imposed with
respect thereto. “Tax” has a meaning correlative thereto.


“Tender Agent” has the meaning assigned to that term in the Indenture.
“Termination Date” shall have the meaning set forth in the Letter of Credit.
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430 of the Code or Section
303 of ERISA, or (g) the partial or complete withdrawal of the Borrower or any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(i) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.
“Trustee” means TD Bank, National Association, as successor to Commerce Bank,
National Association, as trustee under the Indenture, and any successor trustee
thereunder.
“Unsupported Rate” means any rate of interest applicable to the Bonds other than
a Supported Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
8.15(f)(ii)(4)(y).


--------------------------------------------------------------------------------


“Voting Stock” means, with respect to any Person, voting stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.
“Withholding Agent” means the Applicant and the Administrative Agent.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any capitalized terms used herein which are
not specifically defined herein shall have the same meanings herein as in the
Indenture. All references in this Agreement to times of day shall be references
to Chicago, Illinois time unless otherwise expressly provided herein. Any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws). Unless
otherwise inconsistent with the terms of this Agreement, all accounting terms
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with Agreement Accounting Principles. References to agreements
shall, unless otherwise specified, be deemed to refer to such agreements as
amended, supplemented, restated, replaced or otherwise modified from time to
time (subject to any restrictions on such amendments, restatements,
replacements, supplements or modifications set forth herein).
Section 1.2.    Other Defined Terms. The following capitalized terms used in
this Agreement have the meanings given such terms in the Indenture as of the
date of this Agreement and are incorporated herein by reference:
Bond Registrar
Conversion Date
Paying Agent
Tender Agent
Weekly Rate


Article II
Letter of Credit
Section 2.1.    Issuance of Letter of Credit. Upon the terms, subject to the
conditions and relying upon the representations and warranties set forth in this
Agreement or incorporated herein by reference, the Issuing Bank agrees to issue
the Letter of Credit for the account of the Applicant. The Letter of Credit
shall be in the original stated amount of U.S. $25,462,329.00(the “Original
Stated Amount”), which is the sum of (i) the principal amount of Bonds
outstanding on the Closing Date, plus (ii) interest thereon at the Cap Interest
Rate for a period of 45 days.
Section 2.2.    Letter of Credit Drawings; Participations.
(a)    The Trustee is authorized to make drawings under the Letter of Credit in
accordance with the terms thereof. The Applicant hereby directs the Issuing Bank
to make payments under the Letter of Credit in the manner therein provided. The
Applicant hereby irrevocably approves


--------------------------------------------------------------------------------


reductions and reinstatements of the Available Amount as provided in the Letter
of Credit.
(b)    By the issuance of the Letter of Credit and without any further action on
the part of the Issuing Bank or the Banks, the Issuing Bank hereby grants to
each Bank, and each Bank hereby acquires from the Issuing Bank, a participation
in the Letter of Credit equal to such Bank’s Applicable Percentage of the
aggregate amount available to be drawn under the Letter of Credit. In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Bank’s Applicable Percentage of (x) each Liquidity
Drawing constituting a Liquidity Advance, (y) each LC Disbursement made by the
Issuing Bank and not reimbursed by the Applicant on the date due as provided in
Sections 2.3 or 2.4 hereof and (z) any reimbursement payment required to be
refunded to the Applicant for any reason. Each Bank acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of the Letter of Credit is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including any amendment, renewal or extension of
the Letter of Credit or the occurrence and continuance of an Event of Default or
Potential Default, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
Section 2.3.    Reimbursement of Certain Liquidity Drawings Under the Letter of
Credit; Liquidity Advances; Prepayment.If the conditions precedent contained in
Section 3.2 hereof are satisfied at the time of payment by the Issuing Bank of a
Liquidity Drawing, such Liquidity Drawing made under the Letter of Credit shall
constitute an advance (“Liquidity Advance”) to the Applicant. The Applicant
promises to pay to the Administrative Agent for the account of the Issuing Bank
and, to the extent a Bank made a payment pursuant to Section 2.5 hereof to
reimburse the Issuing Bank, such Bank, the portion of each Liquidity Advance
representing the interest component of the purchase price of the Bonds and the
corresponding Pledged Bonds on the earliest of (i) the date on which any Pledged
Bonds are redeemed or cancelled pursuant to the Indenture, (ii) the date on
which any Pledged Bonds are remarketed pursuant to the Indenture, (iii) the date
on which the Letter of Credit is replaced by a substitute letter of credit
pursuant to the terms of the Indenture and the Loan Agreement, (iv) the
regularly scheduled interest payment date for the Bonds next succeeding the date
on which such Liquidity Advance was made, (v) the date on which any Event of
Default occurs hereunder, and (vi) the Termination Date. The Applicant promises
to pay to the Administrative Agent for the account of the Issuing Bank and, to
the extent a Bank made a payment pursuant to Section 2.5 hereof to reimburse the
Issuing Bank, such Bank, the portion of each Liquidity Advance representing the
principal component of the purchase price of the Bonds and the corresponding
Pledged Bonds on the earliest of (i) the date on which any Pledged Bonds are
redeemed or cancelled pursuant to the Indenture, (ii) the date on which any
Pledged Bonds are remarketed pursuant to the Indenture, (iii) the date on which
the Letter of Credit is replaced by a substitute letter of credit pursuant to
the terms of the Indenture and the Loan Agreement, (iv) the date on which any
Event of Default occurs hereunder, and (v) the Termination Date.
(a)    Each Liquidity Advance shall bear interest in accordance with and at a
rate per annum as provided in clause (c) below. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by


--------------------------------------------------------------------------------


any Bank pursuant to Section 2.5 hereof to reimburse the Issuing Bank shall be
for the account of such Bank to the extent of such payment.
(b)    The Applicant promises to pay to the Administrative Agent for the account
of the Issuing Bank on each Interest Payment Date in arrears, interest on the
unpaid principal amount of each Liquidity Advance and the corresponding Pledged
Bonds (subject to the provisions of the Indenture), from the date such Liquidity
Advance is made until it is paid in full as provided herein, at a rate per annum
equal to the sum of (w) the Applicable Margin for ABR Advances and (x) the
Alternate Base Rate, or, if the Applicant so elects in accordance with paragraph
(d) of this Section, the sum of (y) the Adjusted LIBO Rate, payable in arrears
on the Interest Payment Dates, subject to Section 2.9 hereof and (z) the
Applicable Margin for Eurodollar Advances; provided that interest accrued on and
after the date of payment by any Bank pursuant to Section 2.5 hereof to
reimburse the Issuing Bank shall be for the account of such Bank to the extent
of such payment. Any Liquidity Advance and the corresponding Pledged Bonds
(subject to the provisions of the Indenture) not paid when due shall bear
interest at the rate per annum specified in Section 2.10 hereof, as and to the
extent applicable.
(c)    Each Liquidity Advance initially shall be an ABR Advance. Thereafter, the
Applicant may, subject to Sections 2.10 and 2.15 hereof, elect to convert such
Liquidity Advance into a Eurodollar Advance. To request a conversion of an ABR
Advance into a Eurodollar Advance, the Applicant shall notify the Administrative
Agent of such request by telecopy not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed conversion. Each such
Interest Election Request shall be irrevocable and shall be in a form approved
by the Administrative Agent and signed by the Applicant. Each such Interest
Election Request shall specify the following information:
(i)    the date of such conversion, which shall be a Business Day; and
(ii)    the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”.
Thereafter, the Applicant may elect to convert such Eurodollar Advance into an
ABR Advance or, subject to Sections 2.10 and 2.15 hereof, continue such
Eurodollar Advance and may elect Interest Periods therefor, all as provided in
this Section 2.3(d). To make such an election, the Applicant shall notify the
Administrative Agent of such election by telecopy by the time specified in this
Section 2.3(d) above. Each such Interest Election Request shall be irrevocable
and shall be in a form approved by the Administrative Agent and signed by the
Applicant. Each written Interest Election Request shall specify the following
information:


(i)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(ii)    whether the resulting Liquidity Advance is to be an ABR Advance or a
Eurodollar Advance; and


--------------------------------------------------------------------------------


(iii)    if the resulting Liquidity Advance is a Eurodollar Advance, the
Interest Period to be applicable thereto after giving effect to such election,
which Interest Period shall be a period contemplated by the definition of the
term “Interest Period”.
If no Interest Period is specified in any Interest Election Request, then the
Applicant shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of an Interest Election Request in
accordance with this Section 2.3(d), the Administrative Agent shall advise each
Bank of the details thereof. Notwithstanding any other provision of this
Agreement, the Applicant shall not be entitled to request any Interest Period
that would end after the Termination Date. If the Applicant fails to deliver a
timely Interest Election Request with respect to a Eurodollar Advance prior to
the end of the Interest Period applicable thereto, then, unless such Liquidity
Advance is repaid as provided herein, at the end of such Interest Period such
Liquidity Advance shall be converted to an ABR Advance.


(d)    Any Liquidity Advance and the corresponding Pledged Bonds created
pursuant to paragraph (a) above may be prepaid in whole or in part at any time
on any Business Day, subject to prior notice in accordance with the provisions
of this Section 2.3(e), without premium or penalty; provided that the Applicant
shall be obligated to pay (i) the accrued interest payable pursuant to Section
2.3 in accordance with Section 2.8 and (ii) the break funding payments pursuant
to Section 9.1(c), if any. Upon any such prepayment, the Pledged Bonds so
prepaid shall cease to be Pledged Bonds and the Applicant will so notify the
Trustee. Upon the resale of Pledged Bonds acquired with the proceeds of one or
more Liquidity Drawings, the Applicant shall prepay or cause the Trustee on
behalf of the Applicant to prepay the then outstanding Liquidity Advances
resulting from such Liquidity Drawings (in the order in which they were made) by
paying to the Administrative Agent or to the Issuing Bank an amount equal to the
sum of (i) the portion of the purchase price corresponding to the aggregate
principal amount of the Pledged Bonds being resold or to be resold plus (ii) the
portion of the purchase price corresponding to the aggregate amount of accrued
and unpaid interest on such Pledged Bonds which was paid by such Liquidity
Drawings and accrued interest thereon. Such payments shall be applied in
reimbursement of such Liquidity Drawings (as prepayment of Liquidity Advances
resulting from such Liquidity Drawings in the manner described above), and the
Applicant irrevocably authorizes the Issuing Bank to reinstate the Letter of
Credit in accordance therewith. The Applicant shall notify the Administrative
Agent of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Advance, not later than 11:00 a.m., New York City time, three (3) Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR Advance,
not later than 11:00 a.m., New York City time, on the date of prepayment;
provided, however that in the case of a prepayment of Liquidity Advances from
proceeds of resale of the related Pledged Bonds, the Applicant or its designee
shall deliver notice to the Administrative Agent, not later than 12:30 p.m. (New
York City time) on the date of such proposed prepayment, which notice may be
given by telephone (promptly verified in writing). Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Liquidity Advance or portion thereof to be prepaid.
(e)    Upon the Administrative Agent’s receipt of any payment or prepayment of
any Liquidity Advance, the amount of such Liquidity Advance shall be reduced by
the amount of such payment or prepayment.


--------------------------------------------------------------------------------


Section 2.4.    Reimbursement of LC Disbursements Other Than Liquidity Drawings
Creating Liquidity Advances Under the Letter of Credit. The Applicant agrees to
reimburse the Issuing Bank by making a payment to the Administrative Agent for
the account of the Issuing Bank for the full amount of any LC Disbursement that
does not constitute a Liquidity Advance pursuant to Section 2.3(a) prior to or
immediately upon making by the Issuing Bank of each such LC Disbursement at the
times set forth in the Letter of Credit on the date of each such LC
Disbursement; provided that any moneys received from the Applicant in connection
with any LC Disbursement shall be applied solely for the purpose of
reimbursement of the related LC Disbursement. If the Applicant does not
reimburse such LC Disbursement in full on the date such LC Disbursement is made
by the times provided for herein and such LC Disbursement does not constitute a
Liquidity Advance pursuant to Section 2.3(a), the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Applicant reimburses such LC
Disbursement, at the Alternate Base Rate plus the rate per annum specified in
Section 2.10 hereof. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Bank pursuant to Section 2.5 to reimburse the Issuing
Bank shall be for the account of such Bank to the extent of such payment.
Section 2.5.    Reimbursement by the Banks; Sharing of Set-off; Payments by
Banks and Administrative Agent.
(a)    If a Liquidity Drawing shall constitute a Liquidity Advance or if the
Applicant fails to make payments due and payable pursuant to Sections 2.3 or 2.4
when due, the Administrative Agent shall immediately notify each Bank of the
applicable LC Disbursement, the amount of such Liquidity Advance and/or the
payment then due from the Applicant in respect thereof and such Bank’s
Applicable Percentage thereof. Following receipt of such notice, each Bank shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Applicant by no later than 3:00 p.m. on the same day, if such
notice has been received by such Bank prior to 1:00 p.m., and by no later than
10:00 a.m. on the following Business Day, if such notice has been received by
such Bank after 1:00 p.m., by wire transfer of immediately available funds to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Banks, and the Administrative Agent shall promptly pay
to the Issuing Bank the amounts so received by it from the Banks. Promptly
following receipt by the Administrative Agent of any payment from the Applicant
pursuant to Sections 2.3 or 2.4, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Banks have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Banks and
the Issuing Bank as their interests may appear. Any payment made by a Bank
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
shall not relieve the Applicant of its obligation to reimburse such LC
Disbursement.
(b)    If any Bank shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its participations in LC Disbursements resulting in such Bank receiving payment
of a greater proportion of the aggregate amount of its participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Bank, then the Bank receiving such greater proportion shall purchase (for


--------------------------------------------------------------------------------


cash at face value) participations in the participations in LC Disbursements of
other Banks to the extent necessary so that the benefit of all such payments
shall be shared by the Banks ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Applicant pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Bank as consideration for the assignment of or sale of a
participation in any of its participations in LC Disbursements to any assignee
or participant, other than to the Applicant or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The
Applicant consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Bank acquiring a participation pursuant to
the foregoing arrangements may exercise against the Applicant rights of set-off
and counterclaim with respect to such participation as fully as if such Bank
were a direct creditor of the Applicant in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Applicant prior to the date on which any payment is due to the Administrative
Agent for the account of the Banks hereunder that the Applicant will not make
such payment, the Administrative Agent may assume that the Applicant has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks the amount due. In such event, if the
Applicant has not in fact made such payment, then each of the Banks severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Prime Rate.
(d)    If any Bank shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Bank to satisfy such Bank’s
obligations hereunder until all such unsatisfied obligations are fully paid.
Section 2.6.    Fees. The Applicant hereby agrees to pay, or cause to be paid,
to the Administrative Agent for its own account and for the account of each
Bank, as applicable:
(a)    quarterly in arrears on the last Business Day of each calendar quarter
(commencing on the last Business Day of the calendar quarter in which the Letter
of Credit is issued) and on the date on which the Commitments terminate, a
non-refundable participation fee for the account of each Bank which shall equal
on any date the product of (i) the LOC Fee Margin on such date and (ii) the
Original Stated Amount multiplied by such Bank’s Applicable Percentage on such
date;
(b)    on the date of any extension of the Letter of Credit or any amendment to
this Reimbursement Agreement or the issuance of any waiver or consent hereunder
or under any of the Related Documents, for the account of the Issuing Bank, an
amendment fee, if any, in an amount


--------------------------------------------------------------------------------


mutually agreed upon between the Issuing Bank and the Applicant;
(c)    on the date of any LC Disbursement, for the account of the Issuing Bank,
a drawing fee in an amount equal to $250 per draw or such other amount mutually
agreed upon between the Applicant and the Issuing Bank; and
(d)    on the date of any transfer of the Letter of Credit, for the account of
the Issuing Bank, a transfer fee, if any, in an amount equal to $3,500 or such
other amount mutually agreed upon between the Applicant and the Issuing Bank.
Section 2.7.    Payments; Etc. All payments to be made by the Applicant under
this Agreement for the account of the Issuing Bank relative to reimbursement of
an LC Disbursement shall be made at the Chicago office of the Issuing Bank not
later than 2:30 p.m. on the date payments are required to be made pursuant to
Section 2.4, and all other payments to be made by the Applicant under this
Agreement shall be made at the Chicago office of the Administrative Agent not
later than 2:00 p.m. on the date when due and in either case shall be made in
lawful money of the United States of America in freely transferable and
immediately available funds. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.
Section 2.8.    Computation of Interest and Fees. The ABR Advances shall bear
interest at the Alternate Base Rate in accordance with Section 2.3(c). The
Eurodollar Advances shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Liquidity Advance in accordance with Section
2.3(c). All computations of interest and fees payable by the Applicant under
this Agreement shall be made on the basis of a year of 360 days, except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed. The applicable Alternate Base
Rate (including the components thereof) or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
Section 2.9.    Payment Due on Non-Business Day to Be Made on Next Business Day.
If any sum becomes payable pursuant to this Agreement on a day which is not a
Business Day, the date for payment thereof shall be extended, without penalty,
to the next succeeding Business Day, and such extended time shall be included in
the computation of interest and fees.
Section 2.10.    Rates Applicable After an Event of Default; Late Payments.
Section 2.11.    Source of Funds. All payments made by the Issuing Bank pursuant
to the Letter of Credit shall be made from funds of the Issuing Bank, and not
from the funds of any other Person.
Section 2.12.    Extension of Stated Expiration Date. At any time there shall
remain no less than ninety (90) days to the then current Stated Expiration Date
of the Letter of Credit, the Applicant


--------------------------------------------------------------------------------


may request the Banks, through the Administrative Agent, to extend the then
current Stated Expiration Date for a period of one year. If each of the Banks,
in its sole discretion, elects to extend the Stated Expiration Date then in
effect, they shall advise the Administrative Agent of such election, and the
Administrative Agent shall, within thirty (30) days of receipt of such extension
request, advise the Applicant and the Issuing Bank who will deliver to the
Trustee a Notice of Extension Amendment in the form of Annex K to the Letter of
Credit (herein referred to as a “Notice of Extension”) designating the date to
which the Stated Expiration Date is being extended, it being understood and
agreed that the failure of the Administrative Agent to notify the Issuing Bank
of any decision within such 30-day period shall be deemed to be a rejection of
such request and the Issuing Bank shall not incur any liability or
responsibility whatsoever by reason of the Administrative Agent’s failure to
notify such parties within such 30-day period. The Administrative Agent’s
consent to any such extension of the stated expiration date shall be conditioned
upon the preparation, execution and delivery of documentation in form and
substance satisfactory to the Administrative Agent, the Banks, and each of their
respective counsel. Such extension of the Stated Expiration Date shall be
effective, after receipt of such notice, on the Business Day following the date
of delivery of such Notice of Extension Amendment, and thereafter all references
in this Agreement to the Stated Expiration Date shall be deemed to be references
to the date designated as such in the most recent Notice of Extension Amendment
delivered to the Trustee. Any date to which the Stated Expiration Date has been
extended in accordance with this Section 2.12 may be extended in like manner.
Section 2.13.    Amendments upon Extension. Upon any extension of the Stated
Expiration Date pursuant to Section 2.12 of this Agreement, each of the Banks
and the Applicant each reserves the right to renegotiate any provision hereof.
Section 2.14.    Electronic Transmissions. Each of the Issuing Bank and the
Administrative Agent is authorized to accept and process any amendments,
transfers, assignments of proceeds, Instructions, consents, waivers and all
documents relating to the Letter of Credit which are sent to the Issuing Bank or
the Administrative Agent, as applicable, by electronic transmission, including
SWIFT, electronic mail, telex, telecopy, telefax, courier, mail or other
computer generated telecommunications and such electronic communication shall
have the same legal effect as if written and shall be binding upon and
enforceable against the Applicant. Each of the Issuing Bank and the
Administrative Agent may, but shall not be obligated to, require authentication
of such electronic transmission or that the Issuing Bank or the Administrative
Agent, as applicable, receives original documents prior to acting on such
electronic transmission.
Section 2.15.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Advance:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Banks that the LIBO


--------------------------------------------------------------------------------


Rate determined or to be determined for such Interest Period will not adequately
and fairly reflect the cost to such Banks of making or maintaining their
participations included in such Liquidity Advance for such Interest Period; or
(c)    the Administrative Agent has received notice from any Bank that any
Change in Law makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Bank or any office or Affiliate
of the Bank to perform its obligations hereunder to fund or maintain Eurodollar
Advances hereunder;
then the Administrative Agent shall give notice thereof to the Applicant and the
Banks by telephone or telecopy as promptly as practicable thereafter and, until
the Administrative Agent notifies the Applicant and the Banks that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Liquidity Advance to, or
continuation of any Liquidity Advance as, a Eurodollar Advance shall be
ineffective and any such Eurodollar Advance shall be converted into an ABR
Advance on the last day of the then current Interest Period applicable thereto
or, if required by applicable law, immediately upon such demand.


Section 2.16.    Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
(a)    the Applicant shall not be required to pay any participation fees to such
Defaulting Bank pursuant to Section 2.6 with respect to such Defaulting Bank’s
Commitment; provided that if such Defaulting Bank’s Commitment is not cash
collateralized pursuant to Section 2.16(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Bank hereunder, the participation
fee payable under Section 2.6 with respect to such Defaulting Bank’s Commitment
shall be payable to the Issuing Bank until such Commitment is cash
collateralized pursuant to Section 2.16(c). For the avoidance of doubt, it is
being understood that, the interest payable by the Applicant pursuant to Section
2.3 or Section 2.4 on LC Disbursements and Liquidity Advances shall continue to
be payable to the applicable Banks, including the Defaulting Bank, to the extent
the Defaulting Bank has funded its share of any such LC Disbursement or
Liquidity Advance and would be entitled to such interest had it not become a
Defaulting Bank;
(b)    the Commitment of such Defaulting Bank shall not be included in
determining whether the Required Banks have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 8.9), other than any waiver, amendment or modification requiring the
consent of all Banks or of each affected Bank;
(c)    the Applicant shall, within one Business Day following written notice
from the Administrative Agent demanding the deposit of cash collateral pursuant
to this Section 2.16, deposit in an account established by the Applicant with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Banks (the “Defaulting Bank Collateral Account”), an amount in
cash which is, to the extent allowed by law, free and clear of all rights and
claims of third parties equal to such Defaulting Bank’s Commitment for so long
as such Commitment is


--------------------------------------------------------------------------------


outstanding; provided that (i) if at any time the Administrative Agent
determines that the amount on deposit in the Defaulting Bank Collateral Account
shall be less than such Defaulting Bank’s Commitment, the Administrative Agent
may make demand on the Applicant to pay, and the Applicant will, within one
Business Day after written notice from the Administrative Agent making such
demand, pay to the Administrative Agent an amount equal to such deficiency,
which funds shall be deposited in the Defaulting Bank Collateral Account,
(ii) the Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such Defaulting Bank
Collateral Account, (iii) other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent, such deposits shall not bear interest and, subject
to the provisions of this clause (c), interest or profits, if any, on such
investments shall accumulate in such account, (iv) amounts held in the
Defaulting Bank Collateral Account will be paid to the Issuing Bank from time to
time as necessary to pay amounts owing to the Issuing Bank by the Defaulting
Bank pursuant to Sections 2.2 and 2.5 hereof, (v) if the Applicant is required
to provide an amount of cash collateral under this clause (c), such amount (to
the extent not applied as aforesaid) shall be returned to the Applicant within
three Business Days after a Defaulting Bank has been determined in accordance
with the terms of this Section 2.16 to no longer be a Defaulting Bank or such
Defaulting Bank has been replaced in accordance with Section 2.17 and
(vi) amounts in such Defaulting Bank Collateral Account shall be repaid to the
Applicant to the extent not required as collateral from time to time pursuant to
the provisions of this clause (c);
(d)    to the extent the Administrative Agent receives any payments or other
amounts for the account of a Defaulting Bank, such Defaulting Bank shall be
deemed to have requested that the Administrative Agent use such payment or other
amount to fulfill such Defaulting Bank’s previously unsatisfied obligations to
fund a Liquidity Advance or any other unfunded payment obligation of such
Defaulting Bank under Sections 2.2, 2.5 or 8.3(b) hereof; and
(e)    for the avoidance of doubt, the Applicant shall retain and reserve its
other rights and remedies respecting each Defaulting Bank.
In the event that the Administrative Agent, the Applicant and the Issuing Bank
each agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then this Section 2.16 shall no longer
apply in respect of such rehabilitated Defaulting Bank.
Section 2.17.    Replacement of Bank. If (x) the Applicant is required pursuant
to Section 8.1 to make any additional payment to any Bank or if any Bank’s
obligation to continue, or to convert Liquidity Advances into, Eurodollar
Advances shall be suspended pursuant to Section 2.15 (any Bank so affected an
“Affected Bank”), (y) any Bank becomes a Defaulting Bank or (z) the Bank does
not consent to the addition or substitution of the Applicant with an Approved
Applicant (any such Bank, a “Replaced Bank”), the Applicant may elect to replace
the Commitment and participations in the Letter of Credit of such Affected Bank,
Defaulting Bank or Replaced Bank, as applicable, provided that no Event of
Default or Potential Default shall have occurred and be continuing at the time
of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Applicant and


--------------------------------------------------------------------------------


the Administrative Agent shall agree, as of such date, to purchase for cash (to
the extent of the principal amount of such Affected Bank’s, Defaulting Bank’s or
Replaced Bank’s, as applicable, Liquidity Advances and accrued interest and fees
and other reimbursable amounts then due and payable) and otherwise assume the
Commitment and participation in the Letter of Credit of, and other Obligations
then due to, such Affected Bank, Defaulting Bank or Replaced Bank, as
applicable, pursuant to an Assignment and Assumption and to become a Bank for
all purposes under this Agreement and to assume all obligations of such Affected
Bank, Defaulting Bank or Replaced Bank, as applicable, to be replaced as of such
date and to comply with the requirements of Section 8.7 applicable to
assignments, (ii) the Applicant shall pay to such Affected Bank, Defaulting Bank
or Replaced Bank, as applicable, in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Bank, Defaulting Bank or Replaced Bank, as applicable, by the
Applicant hereunder to and including the date of replacement, including without
limitation payments due to such Affected Bank, Defaulting Bank or Replaced Bank,
as applicable, under Section 8.1 and (B) an amount, if any, equal to the payment
which would have been due to such Bank on the day of such replacement under
Section 8.1 had the Eurodollar Advances of such Affected Bank, Defaulting Bank
or Replaced Bank, as applicable, been prepaid on such date rather than sold to
the replacement Bank, in each case to the extent not paid by the purchasing
Bank, and (iii) concurrently with the effectiveness of such replacement, such
Affected Bank, Defaulting Bank or Replaced Bank, as applicable, shall be
released with respect to its Commitment, such Commitment shall be terminated,
and Liquidity Advances assigned by such Affected Bank or Defaulting Bank, as
applicable, and shall cease to be a Bank hereunder but shall continue to be
entitled to the benefits of, and subject to, those provisions of this Agreement
which survive payment of the Obligations and termination of the Agreement.
Article III
Conditions Precedent
Section 3.1.    Conditions Precedent to Issuance of Letter of Credit. As
conditions precedent to the obligation of the Issuing Bank to issue the Letter
of Credit:
(a)     the Applicant shall provide to the Administrative Agent and the Banks on
the Closing Date, in form and substance satisfactory to the Administrative Agent
and its counsel, Sidley Austin LLP (hereinafter, “Agent’s Counsel”):
(i)    a written opinion or opinions of counsel to the Applicant dated the
Closing Date and addressed to the Administrative Agent, the Issuing Bank and the
Banks;
(ii)    the written opinion of Wolff & Samson, bond counsel, dated the Closing
Date and addressed to the Administrative Agent, the Issuing Bank and the Banks;
(iii)    the written opinion of counsel to the Trustee, dated the Closing Date
and addressed to the Administrative Agent, the Issuing Bank and the Banks;
(iv)    a certificate signed by a duly authorized officer of the Applicant,
dated the Closing


--------------------------------------------------------------------------------


Date and stating that:
(a)    the representations and warranties contained in Article IV of this
Agreement are true and correct on and as of the Closing Date as though made on
such date; and
(b)    no Event of Default or Potential Default has occurred and is continuing,
or would result from the issuance of the Letter of Credit or the execution,
delivery or performance of this Agreement or any Related Document to which the
Applicant is a party;
(v)    evidence of the due authorization, execution and delivery by the parties
thereto of this Agreement and the Pledge Agreement;
(vi)    certified copies of the articles of incorporation and by-laws of the
Applicant;
(vii)    a good standing certificate of the Applicant certified by the Treasurer
of the State of New Jersey;
(viii)    a copy of resolutions of the Board of Directors of the Applicant and
all other necessary corporate approvals, if any, certified as of the Closing
Date by the Secretary or Assistant Secretary of the Applicant, authorizing,
among other things, the execution, delivery and performance by the Applicant of
this Agreement and the Pledge Agreement, and the issuance of the Letter of
Credit;
(ix)    true and correct copies of all Governmental Approvals and other third
party approvals, if any, necessary for the Applicant to execute, deliver and
perform this Agreement and the Pledge Agreement and to authorize the Applicant
to obtain the issuance of the Letter of Credit;
(x)    evidence that the Applicant has received all consents and other approvals
from creditors, if any, necessary for the Applicant to execute, deliver and
perform the Related Documents to which it is a party and to authorize the
Applicant to obtain the issuance of the Letter of Credit and that all such
approvals are in full force and effect;
(xi)    a certificate of the Secretary or Assistant Secretary of the Applicant
certifying the names and true signatures of the officers of the Applicant
authorized to sign this Agreement and the Pledge Agreement;
(xii)    executed copies of this Agreement and each of the Related Documents
(other than the Letter of Credit and the Bonds) and such other documents,
certificates and opinions as the Administrative Agent or Agent’s Counsel may
reasonably request;
(xiii)    evidence in form and substance satisfactory to the Administrative
Agent that all filings, recordings, registrations and other actions, including
the filing of financing statements on form UCC-1, necessary or, in the opinion
of the Administrative Agent, desirable to perfect the


--------------------------------------------------------------------------------


security interest created hereby and by the Indenture;
(xv)    no law, regulation, ruling or other action of the United States or the
State of New York or any political subdivision or authority therein or thereof
shall be in effect or shall have occurred, the effect of which would be to
prevent any Bank from fulfilling its obligations under this Agreement or the
Letter of Credit;
(xvi)    all legal requirements provided herein incident to the execution,
delivery and performance of the Reimbursement Agreement, the Letter of Credit
and the Pledge Agreement and the transactions contemplated thereby, shall be
reasonably satisfactory to the Administrative Agent and Agent’s Counsel; and
(xvii)    the Administrative Agent shall have received all fees due and payable
to itself, the Banks and the Issuing Bank by the Applicant pursuant to
Section 2.6 and all other amounts due and payable on or prior to the Closing
Date including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Applicant
hereunder.
Section 3.2.    Conditions Precedent to Liquidity Advances. Following any LC
Disbursement constituting a Liquidity Drawing, a Liquidity Advance shall be made
available to the Applicant only if on the date of payment of such Liquidity
Drawing by the Issuing Bank the following statements shall be true and correct:
(a)    the representations and warranties of the Applicant contained in Article
IV of this Agreement (other than the representations and warranties contained in
the last sentence of clause (f) of Article IV) are true and correct in all
material respects (except for such representations and warranties which are
already subject to a materiality or Material Adverse Change qualifier, which
representations and warranties shall be true and correct in all respects) on and
as of the date of such payment as though made on and as of such date; and
(b)    no event has occurred and is continuing, or would result from such
payment, which constitutes a Potential Default or Event of Default.
Unless the Applicant shall have previously advised the Administrative Agent in
writing that one or both of the above statements is no longer true, the
Applicant shall be deemed to have represented and warranted on the date of such
payment that both of the above statements are true and correct.
Article IV    
Representations and Warranties
Section 4.1.    Representations and Warranties. In order to induce the Banks to
enter into this Agreement, the Applicant represents and warrants to the
Administrative Agent and each Bank as follows:
(a)    Each of the Applicant and its Subsidiaries is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization,


--------------------------------------------------------------------------------


as applicable and is duly qualified to do business in, and is in good standing
in, all other jurisdictions where the nature of its business or the nature of
property owned or used by it makes such qualification necessary, except where
such failure would not result in a Material Adverse Change. Each of the
Applicant and its Subsidiaries has all requisite corporate (or other applicable)
powers and authority to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted.
(b)    The execution, delivery and performance by the Applicant and, where
applicable, each Subsidiary of this Agreement and each Related Document to which
it is a party are within the Applicant’s or Subsidiary’s corporate (or other
applicable) powers, have been duly authorized by all necessary corporate (or
other applicable) action, do not contravene (i) the Applicant’s or Subsidiary’s
certificate of incorporation (or other applicable formation document or
operating agreement), (ii) any law, rule or regulation applicable to the
Applicant or such Subsidiary or (iii) any contractual or legal restriction
binding on or affecting the Applicant or such Subsidiary, and will not result in
or require the imposition of any lien or encumbrance on, or security interest
in, any property (including, without limitation, accounts or contract rights) of
the Applicant or its Subsidiaries, except as provided in this Agreement.
(c)    No Governmental Approval is required for the execution or delivery by the
Applicant or its Subsidiaries of this Agreement or any Related Document to which
it is a party or for the performance by the Applicant or its Subsidiaries of its
obligations under this Agreement or any Related Document, other than those which
have previously been duly obtained, are in full force and effect, are not
subject to any pending or, to the knowledge of the Applicant, threatened appeal
or other proceeding seeking reconsideration and as to which all applicable
periods of time for review, rehearing or appeal with respect thereto have
expired.
(d)    This Agreement and each Related Document to which the Applicant or any
Subsidiary is a party is a legal, valid and binding obligation of the Applicant
or Subsidiary party thereto, enforceable against the Applicant or applicable
Subsidiary in accordance with its terms subject to the effect of bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
laws of general application affecting rights and remedies of creditors
generally.
(e)    Except as disclosed in the Public Reports, there is no pending or, to the
Applicant’s knowledge, threatened action or proceeding (including, without
limitation, any proceeding relating to or arising out of Environmental Laws)
affecting the Applicant or any of its Subsidiaries before any court,
governmental agency or arbitrator that has a reasonable possibility of resulting
in a Material Adverse Change.
(f)    The audited consolidated balance sheet of the Applicant and its
consolidated Subsidiaries, as at December 31, 2011, and the related consolidated
statements of income, retained earnings and cash flows of the Applicant and its
consolidated Subsidiaries for the fiscal year then ended, copies of which have
been furnished to the Administrative Agent and each Bank, fairly present in all
material respects the financial condition of the Applicant and its consolidated
Subsidiaries as at such date and the results of the operations of the Applicant
and its consolidated


--------------------------------------------------------------------------------


Subsidiaries for the periods ended on such dates, all in accordance with
Agreement Accounting Principles consistently applied. Since December 31, 2011,
there has been no Material Adverse Change, or material adverse change in the
facts and information regarding such entities as represented to the Closing
Date.
(g)    The issuance of, and the existence of, the Letter of Credit and the use
of the proceeds thereof will comply with all provisions of applicable law and
regulation in all material respects.
(h)    Neither the Applicant nor any Subsidiary of the Applicant is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
(i)    No proceeds from the issuance of the Bonds or from any proceeds of the
Letter of Credit will be used directly or indirectly in connection with the
acquisition of in excess of five percent (5%) of any class of equity securities
that is registered pursuant to Section 12 of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
(j)    Neither the Applicant nor its Subsidiaries is engaged in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U issued by the Board), and no proceeds of any drawing on
the Letter of Credit will be used to buy or carry any margin stock or to extend
credit to others for the purpose of buying or carrying any margin stock.
(k)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which reasonably could be expected to result in a Material
Adverse Change. Since the actuarial valuation date specified in the most recent
Schedule B (Actuarial Information) to the annual report of Plans maintained by
the Applicant (Form 5500 Series), if any, (i) there has been no Material Adverse
Change in the funding status of the Plans referred to therein and (ii) no
“prohibited transaction” has occurred with respect thereto. Neither the
Applicant nor any of its respective ERISA Affiliates has incurred nor reasonably
expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan. With respect to each Plan, the Applicant and all ERISA
Affiliates have satisfied the minimum funding standard under Section 412(a) of
the Code. Neither the Applicant nor any ERISA Affiliate has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard.
(l)    Except as set forth in the Public Reports, the Applicant and its
Subsidiaries are in compliance with all Environmental Laws, other than those the
non‑compliance with which would not result in a Material Adverse Change (taking
into consideration all fines, penalties and sanctions that may be imposed
because of such non‑compliance) or on the ability of the Applicant to perform
its obligations under this Agreement or any Related Document to which the
Applicant is a party. Except as set forth in the Public Reports, neither the
Applicant nor any of its respective Subsidiaries has received from any
Governmental Authority any notice or demand of any material violation of
Environmental Laws or relating to Hazardous Materials.


--------------------------------------------------------------------------------


(m)    The Applicant and its Subsidiaries have filed all tax returns (Federal,
state and local) required to be filed and paid all taxes shown thereon to be
due, including interest and penalties, except to the extent that the Applicant
or any such Subsidiary is diligently contesting any such taxes in good faith and
by appropriate proceedings, and for which adequate reserves for payment thereof
have been established.
(n)    No event has occurred or is continuing which constitutes a Potential
Default or an Event of Default, or which constitutes, or which with the passage
of time or giving of notice or both would constitute, a default or event of
default by the Applicant or Subsidiary thereof under any material agreement or
contract, judgment, decree or order by which the Applicant or any of its
respective properties may be bound or which would require the Applicant or
Subsidiary thereof to make any payment thereunder prior to the scheduled
maturity date therefore, where such default could reasonably be expected to
result in a Material Adverse Change.
(o)    As of the Closing Date, the Applicant and each of its Subsidiaries will
be Solvent.
(p)    The capitalization of the Applicant and each Significant Subsidiary of
the Applicant consists of the Capital Stock, authorized, issued and outstanding,
of such classes and series, with or without par value, described on Schedule II
hereto. All such outstanding Capital Stock has been duly authorized and validly
issued and are fully paid and nonassessable. Except as set forth in the Public
Reports, there are no outstanding warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of, Capital Stock of the Applicant or any Subsidiary of the Applicant
or are otherwise exercisable by any Person.
(q)    The Applicant and each Subsidiary of the Applicant has good and
marketable title to all assets and other property purported to be owned by it.
(r)    None of the properties or assets of the Applicant is subject to any Lien,
except Permitted Liens.
(s)    All written information, reports and other papers and data produced by or
on behalf of the Applicant and furnished to the Administrative Agent and the
Banks were, at the time the same were so furnished, complete and correct in all
material respects. No document furnished or written statement made to the
Administrative Agent or the Banks by the Applicant in connection with the
negotiation, preparation or execution of this Agreement or any Related Document
(including, without limitation, the Supplement to Official Statement (and any
supplement or “sticker” thereto, when read together with the statement that it
supplements or amends)) contains or will contain any untrue statement of a fact
material to the creditworthiness of the Applicant or its Subsidiaries or omits
or will omit to state a fact necessary in order to make the statements contained
therein not misleading.
(t)    [Reserved].


--------------------------------------------------------------------------------


(u)    All Bonds are the legal, valid and binding obligations of the Issuer, and
are not in default.
(v)    The representations and warranties set forth in the Reimbursement
Agreement and the Pledge Agreement are true and correct as of any date made
thereunder.
(w)    The Applicant is not listed on the specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 25, 2001), and/or any other list maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable
Executive Orders or otherwise subject to sanction under an OFAC implemented
regulation.
(x)    The pledge of the Bonds pursuant to the Pledge Agreement has been or
will, upon execution of the Pledge Agreement, be duly created and perfected,
with the priority contemplated by the Pledge Agreement
(y)    The representations and warranties made by Marina as set forth in the
Loan Agreement, all of which are incorporated in this Agreement by this
reference with the same effect as though set forth in full herein, are true and
correct as of the date of this Agreement and as of the Date of Issuance of the
Letter of Credit.
All representations and warranties made under this Agreement (other than the
representations and warranties contained in the last sentence of clause (f) of
Article IV which shall only be applicable on the date hereof and on the Closing
Date and shall not be applicable to any extension of the Stated Expiration Date,
reinstatement of any portion of the Letter of Credit or making of any LC
Disbursement) shall be made and shall be true at and as of (a) the date hereof,
(b) the Closing Date, (c) each extension of the Stated Expiration Date pursuant
to the terms of Section 2.12, (d) the date on which any portion of the Letter of
Credit is re-instated in accordance with the terms thereunder and (e) the time
of each LC Disbursement, except that any representation and warranty
specifically referring to the date hereof or any other specified date shall,
when deemed made at a later time pursuant to this Article IV, be required to be
true only as of the date hereof or such other specified date, as the case may
be.


All representations and warranties made by the Applicant in this Agreement, and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement, shall (i) be considered to have been relied
upon by the Administrative Agent, the Issuing Bank and the Banks, (ii) survive
the issuance of the Letter of Credit regardless of any investigation made by, or
on behalf of, any Bank, and (iii) continue in full force and effect as long as
the Letter of Credit shall remain outstanding or any amounts drawn under the
Letter of Credit or any Obligations remain outstanding under this Agreement.




--------------------------------------------------------------------------------


Article V
Covenants


At all times while this Agreement shall be in effect, and until the Obligations
are paid in full and the Letter of Credit shall have been terminated or expired,
unless the Required Banks shall otherwise consent in writing:


Section 5.1.    Affirmative Covenants. Until the Obligations have been finally
and indefeasibly paid and satisfied in full and the Commitments terminated, the
Applicant will, and will cause each of its Subsidiaries, unless the Required
Banks shall otherwise consent in writing, to:
(a)    Preservation of Existence, Etc. Preserve and maintain, and cause each of
its Subsidiaries to preserve and maintain, its corporate or company, as
applicable, existence, material rights (statutory and otherwise) and franchises,
and take such other action as may be necessary or advisable to preserve and
maintain its right to conduct its business in the states where it shall be
conducting its business, except where failure to do so does not result in, or
could not reasonably be expected to result in, a Material Adverse Change.
(b)    Maintenance of Properties, Etc. Maintain, and cause each of its
Subsidiaries to maintain, good and marketable title to all of its properties
which are used or useful in the conduct of its business, and preserve, maintain,
develop and operate, and cause each of its Subsidiaries to preserve, maintain,
develop and operate, in substantial conformity with all laws and material
contractual obligations, all such properties in good working order and
condition, ordinary wear and tear excepted, except where such failure would not
result in a Material Adverse Change.
(c)    Ownership. Cause the Applicant to own, at all times, 100% of the Capital
Stock having voting rights of Marina and South Jersey Gas.
(d)    Compliance with Material Contractual Obligations, Laws, Etc. Comply, and
cause each of its Subsidiaries to comply, with the requirements of all material
contractual obligations and all applicable laws, rules, regulations and orders,
the failure to comply with which could reasonably be expected to result in a
Material Adverse Change, such compliance to include, without limitation, paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent diligently
contested in good faith and by appropriate proceedings and for which adequate
reserves for the payment thereof have been established, and complying with the
requirements of all applicable Environmental Laws.
(e)    Insurance. Maintain, and cause each of its Subsidiaries to maintain,
insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or similar businesses and similarly situated.
(f)    Visitation Rights; Keeping of Books. At any reasonable time and from time
to time, upon reasonable advance notice, permit the Administrative Agent or any
of the Banks or any


--------------------------------------------------------------------------------


agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Applicant and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Applicant and any of its Subsidiaries with any of their
respective officers or directors and with their respective independent certified
public accountants and keep proper books of record and account, in which full
and correct entries shall be made of all financial transactions and the assets
and liabilities of the Applicant in accordance with Agreement Accounting
Principles, consistent with the procedures applied in the preparation of the
financial statements referred to in Section 4.1(f) hereof, and, to the extent
permitted under the terms of the Indenture and reasonably requested by the
Administrative Agent, inspect, and provide access to information received by the
Applicant with respect to any inspection of, the books and records of the
Remarketing Agent relating to the remarketing of the Bonds, the Tender Agent and
the Trustee.
(g)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under this Agreement with any
of its Affiliates on terms that are fair and reasonable and no less favorable to
the Applicant or such Subsidiary than it would obtain in a comparable
arm’s‑length transaction with a Person not an Affiliate.
(h)    Use of Proceeds. Use the proceeds of the facility created by this
Agreement solely for the following purposes: the issuance of the Letter of
Credit to support the payment of principal, and interest on the principal
amount, or purchase price, of the Bonds.
(i)    Related Documents. Perform and comply in all material respects with each
of the provisions of each Related Document to which it is a party.
(j)    Risk Management. Perform and comply in all material respects, and require
its Subsidiaries to perform and comply in all material respects, with any risk
management policies developed by the Applicant, including such policies, if
applicable, related to (i) the retail and wholesale inventory distribution and
trading procedures and (ii) dollar and volume limits.
(k)    OFAC Compliance. Comply with any obligations that it may have under the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001),
all laws and executive orders administered by OFAC and all regulations
promulgated and executive orders having the force of law issued pursuant
thereto, as amended or supplemented from time to time (collectively, “AML and
Anti-Terrorist Acts”). In the event that the Applicant becomes aware that it is
not in compliance with any applicable AML and Anti-Terrorist Acts, the Applicant
shall notify the Administrative Agent and diligently take all actions required
thereunder to become compliant.
(l)    Further Assurances. At the expense of the Applicant, promptly execute and
deliver, or cause to be promptly executed and delivered, all further instruments
and documents, and take and cause to be taken all further actions, that may be
reasonably necessary or that the Required Banks through the Administrative Agent
may reasonably request, to enable the Banks and the Administrative Agent to
enforce the terms and provisions of this Agreement and the Related Documents and
to exercise their rights and remedies hereunder. In addition, the Applicant will
use all reasonable efforts to duly obtain Governmental Approvals required from
time to time on or prior


--------------------------------------------------------------------------------


to such date as the same may become legally required, and thereafter to maintain
all such Governmental Approvals in full force and effect, except where such
failure would not result in a Material Adverse Change.
(m)    Redemption or Defeasance of Bonds. Use its best efforts to cause the
Trustee, upon redemption or defeasance of all of the Bonds pursuant to the
Indenture, to surrender the Letter of Credit to the Issuing Bank for
cancellation.
(n)    Registration of Bonds. Cause all Bonds which it acquires, or which it has
had acquired for its account, to be registered forthwith in accordance with the
Indenture in the name of the Applicant or its nominee (the name of any such
nominee to be disclosed to the Trustee and the Administrative Agent).
Section 5.2.    Negative Covenants. Until all of the Obligations have been
finally and indefeasibly paid and satisfied in full and the Commitments
terminated, the Applicant will not, and will not cause or permit any of its
Subsidiaries, without the written consent of the Required Banks, to:
(a)    Liens, Etc. Except as permitted in Section 5.2(c), create, incur, assume,
or suffer to exist, or permit any of its Subsidiaries to create, incur, assume,
or suffer to exist, any Lien other than Permitted Liens.
(b)    Indebtedness. Create or suffer, or permit any Subsidiary to create or
suffer, to exist any Indebtedness except for Permitted Indebtedness.
(c)    Obligation to Ratably Secure. Except as permitted by Section 5.2(a),
create or suffer to exist, or permit any of its Subsidiaries to create or suffer
to exist, any Lien other than a Permitted Lien, in each case to secure or
provide for the payment of Indebtedness, unless, on or prior to the date
thereof, the Applicant shall have (i) pursuant to documentation reasonably
satisfactory to the Administrative Agent and Required Banks, equally and ratably
secured the Obligations of the Applicant under this Agreement by a Lien
acceptable to the Administrative Agent and Required Banks, and (ii) caused the
creditor or creditors, as the case may be, in respect of such Indebtedness to
have entered into an intercreditor agreement in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Required Banks.
(d)    Mergers, Etc. Merge or consolidate with or into any Person, or permit any
of its Subsidiaries to do so, except that (i) any Subsidiary of the Applicant
may merge or consolidate with or into, any other Subsidiary of the Applicant and
(ii) any Subsidiary of the Applicant may merge or consolidate with and into the
Applicant; provided, that the Applicant is the surviving corporation; provided,
further, that in each case, immediately after giving effect to such proposed
transaction, no Event of Default would exist.
(e)    Sale of Assets, Etc. Sell, transfer, lease, assign or otherwise convey or
dispose, or permit any Subsidiary to sell, transfer, lease, assign or otherwise
convey or dispose, of assets


--------------------------------------------------------------------------------


(whether now owned or hereafter acquired), in any single transaction or series
of transactions, whether or not related having an aggregate book value in excess
of 10% of the consolidated assets of the Applicant and its consolidated
Subsidiaries, except for dispositions of capital assets in the ordinary course
of business as presently conducted.
(f)    Restricted Investments. Other than in the ordinary course of business (i)
make or permit to exist any loans or advances to, or any other investment in,
any Person except for investments in Permitted Investments, or (ii) acquire any
assets or property of any other Person.
(g)    New Business. Permit the Applicant or any of its Subsidiaries to enter
into any business which is not substantially similar to that existing on the
Closing Date.
(h)    Distributions. Pay any dividends on or make any other distributions in
respect of any Capital Stock or redeem or otherwise acquire any such Capital
Stock without in each instance obtaining the prior written consent of the
Required Banks; provided, that (i) any Subsidiary of the Applicant may pay
regularly scheduled dividends or make other distributions to the Applicant; or
(ii) if no Potential Default or Event of Default exists or would result
therefrom, the Applicant may pay distributions or dividends in either cash or
Capital Stock or may redeem or otherwise acquire Capital Stock.
(i)    Compliance with ERISA. (i) Fail to satisfy the “minimum funding standard”
(as defined in Section 412(a) of the Code), unless such failure exists with
respect to a Multiple Employer Plan or Multiemployer Plan and the Applicant has
no control over such failure, (ii) terminate, or permit any ERISA Affiliate to
terminate, any Plan of the Applicant or such ERISA Affiliate so as to result in
any material liability of the Applicant or ERISA Affiliate to the PBGC or such
Plan, or (iii) permit to exist any occurrence of any ERISA Event, or any other
event or condition, which presents a material risk of a termination by the PBGC
of any Plan of the Applicant or such ERISA Affiliate and such a material
liability of the Applicant or ERISA Affiliate to the PBGC or such Plan.
(j)    Constituent Documents, Etc. Change in any material respect the nature of
its certificate of incorporation, by-laws, or other similar documents, or
accounting policies or accounting practices (except as required or permitted by
the Financial Accounting Standards Board or Agreement Accounting Principles).
(k)    Fiscal Year. Change its fiscal year.
(l)    Certain Amendments. Amend or modify, or enter into or consent to any
amendment or modification of, any Related Document in any manner adverse to the
interests of the Administrative Agent, the Issuing Bank or any Bank and, with
respect to the Indenture and the Loan Agreement, except in compliance with
Section 1301, 1302, 1303, 1304, 1305 or 1307 of the Indenture, as applicable;
provided, however, that an amendment or modification of any Related Document
that assigns or otherwise transfers the Applicant’s rights or obligations
thereunder to any other Person shall require the prior written consent of the
Administrative Agent, the Banks and the Issuing Bank.


--------------------------------------------------------------------------------


(m)    No Action on Bonds. Cause, or consent to, or instruct any other Person to
cause or consent to, (i) any redemption or defeasance of all or any portion of
the Bonds pursuant to the Indenture (other than optional redemption of the Bonds
as set forth below and mandatory redemption of the bonds upon the completion of
the Project and the transfer of funds from the Project Fund to the Bond Fund
(each as defined in the Indenture) pursuant to the Loan Agreement, in an amount
equal to the excess proceeds transferred; or, (ii) any termination of the Letter
of Credit or (iii) any conversion to an Unsupported Rate; provided that the
Applicant may cause, instruct and direct the Issuer to cause, instruct and
direct the Trustee, and the Issuer may cause, instruct and direct the Trustee,
to, and the Trustee may, conditionally call all of the Bonds for optional
redemption on any date on which the Bonds can be optionally redeemed pursuant to
the provisions under the heading “Optional Redemption” set forth in the form of
Bond attached as Exhibit C to the Indenture, pursuant to such notices and
instructions in form and substance reasonably acceptable to the Issuing Bank.
(n)    Official Statement, Remarketing Memorandum or Other Offering Document..
Include in any offering document for the Bonds any information concerning the
Issuing Bank that is not supplied in writing, or otherwise approved, by the
Issuing Bank expressly for inclusion therein.
(o)    Purchase of Bonds. Purchase, or permit any of its Affiliates to purchase,
any Bonds (or any beneficial interest therein) other than with the proceeds of a
drawing under the Letter of Credit, except to the extent permitted by the
Indenture and the Remarketing Agreement.
Section 5.3.    Reporting Requirements. So long as any Bank shall have any
Commitment hereunder or the Applicant shall have any obligation to pay any
amount to the Administrative Agent or any Bank hereunder, the Applicant will,
unless the Required Banks shall otherwise consent in writing, provide to the
Administrative Agent:
(a)    as soon as available and in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of the Applicant, a
consolidated and consolidating balance sheet of the Applicant and its
consolidated Subsidiaries as at the end of such quarter and consolidated and
consolidating statements of income, retained earnings and cash flows of the
Applicant and its consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all in
reasonable detail and duly certified by the chief financial officer or the
treasurer of the Applicant as fairly presenting in all material respects the
financial condition of the Applicant and its consolidated Subsidiaries as at
such date and the results of operations of the Applicant and its consolidated
Subsidiaries for the periods ended on such date, except for normal year end
adjustments, all in accordance with Agreement Accounting Principles consistently
applied (for purposes hereof delivery of the Applicant’s appropriately completed
Form 10‑Q will be sufficient in lieu of delivery of such consolidated balance
sheet and consolidated statements of income, retained earnings and cash flows),
together with a Compliance Certificate, in the form of Exhibit B, of the chief
financial officer or the treasurer of the Applicant (A) demonstrating and
certifying compliance by the Applicant with the covenants set forth in Section
5.4 and (B) stating that no Event of Default or Potential Default has occurred
and is continuing or, if an Event of Default or Potential Default has occurred
and is continuing, a statement as to the nature thereof and the action which the
Applicant has taken and proposes to take with respect thereto;


--------------------------------------------------------------------------------


(b)    as soon as available and in any event within one hundred five (105) days
after the end of each fiscal year of the Applicant, a copy of the annual report
for such year for the Applicant and its consolidated Subsidiaries, containing
consolidated and consolidating financial statements for such year certified by,
and accompanied by an unqualified opinion of, independent public accountants
reasonably acceptable to the Administrative Agent (for purposes hereof, delivery
of the Applicant’s appropriately completed Form 10‑K will be sufficient in lieu
of delivery of such financial statements), together with a Compliance
Certificate, in the form of Exhibit B, of the chief financial officer or the
treasurer of the Applicant (A) demonstrating and certifying compliance by the
Applicant with the covenants set forth in Section 5.4 and (B) stating that no
Event of Default has occurred and is continuing or, if an Event of Default has
occurred and is continuing, a statement as to the nature thereof and the action
which the Applicant has taken and proposes to take with respect thereto;
(c)    as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default and each Potential Default known to the
Applicant, a statement of the chief financial officer of the Applicant setting
forth details of such Event of Default or Potential Default and the action which
the Applicant has taken and proposes to take with respect thereto;
(d)    as soon as possible and in any event within five (5) days after receipt
thereof by the Applicant or any of its ERISA Affiliates from the PBGC copies of
each notice received by the Applicant or such ERISA Affiliate of the PBGC’s
intention to terminate any Plan of the Applicant or such ERISA Affiliate or to
have a trustee appointed to administer any such Plan;
(e)    as soon as possible and in any event within five (5) days after receipt
thereof by the Applicant or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by the Applicant or such ERISA Affiliate
concerning the imposition of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA in respect of which the Applicant
or such ERISA Affiliate is reasonably expected to be liable;
(f)    as soon as possible and in any event within five (5) days after the
Applicant becomes aware of the occurrence thereof, notice of all actions, suits,
proceedings or other events (A) of the type described in Section 4.1(e) or (B)
for which the Administrative Agent or the Banks will be entitled to indemnity
under Section 8.3;
(g)    as soon as possible and in any event within five (5) days after the
sending or filing thereof, copies of all material reports that the Applicant
sends to any of its security holders, and copies of all reports and registration
statements which the Applicant or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;
(h)    as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of the Applicant or any Subsidiary
thereof as any Bank through the Administrative Agent may from time to time
reasonably request;


--------------------------------------------------------------------------------


(i)    from time to time and promptly upon each request, information with
respect to the Applicant as a Bank may request in order to comply with the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001);
(j)    as soon as possible and in any event within fifteen (15) days after the
occurrence of each ERISA Event or the failure to satisfy the “minimum funding
standard” (as defined in Section 412(a) of the Code), a statement of the chief
financial officer of the Applicant setting forth details of such ERISA Event or
such failure and the action which the Applicant has taken and proposes to take
with respect thereto;
(k)    promptly and in any event within two Business Days after receipt thereof,
copies of each material written notice received by the Applicant from the
Trustee, the Paying Agent, the Remarketing Agent or the Tender Agent pursuant to
any of the Related Documents;
(l)    promptly and in any event within two Business Days after the Trustee, the
Remarketing Agent, the Tender Agent or the Paying Agent resigns under the
Indenture, notice of such resignation; and
(m)    promptly and in any event within two Business Days after knowledge
thereof, notice of any change in the ratings of the Bonds received from S&P or
Moody’s.
Information required to be delivered pursuant to this Section 5.3 shall be
deemed to have been delivered if such information shall have been posted by the
Applicant on an Intralinks or similar site to which the Administrative Agent has
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov and the Applicant shall have notified
the Administrative Agent of the availability of all Form 10-Q and Form 10-K
reports; provided that, if requested by the Administrative Agent or any Bank,
the Applicant shall deliver a paper copy of such information to the
Administrative Agent or such Bank. Information required to be delivered pursuant
to this Section 5.3 may also be delivered by electronic communications pursuant
to procedures reasonably approved by the Administrative Agent


Section 5.4.    Financial Covenants. So long as any Bank shall have any
Commitment hereunder or the Applicant shall have any obligation to pay any
amount to the Administrative Agent or any Bank hereunder, the Applicant will,
unless the Required Banks shall otherwise consent in writing, maintain at the
end of each fiscal quarter a ratio of Indebtedness to Consolidated Total
Capitalization of the Applicant and its Consolidated Subsidiaries of not more
than 0.65 to 1.0.
Article VI
Defaults


Section 6.1.    Events of Default. The occurrence of one or more of the
following events shall constitute an “Event of Default”:
(a)    The Applicant shall fail to pay (i) any amount of principal when the same
becomes


--------------------------------------------------------------------------------


due and payable or (ii) any interest, fees or any other amount payable hereunder
within five (5) Business Days of when the same becomes due and payable; or
(b)    Any representation or warranty made by or on behalf of the Applicant or
any Subsidiary in this Agreement or any Related Document or by or on behalf of
the Applicant or any Subsidiary (or any of their officers) in connection with
this Agreement or any Related Document shall prove to have been incorrect in any
material respect when made or deemed made; or
(c)    The Applicant shall fail to perform or observe any term, covenant or
agreement contained in Section 5.1(a), (c), (e), (g), (h), (i) or (j), Section
5.2(a), (b), (c), (d), (e), (f), (g), (h), or (l), Section 5.3 or Section 5.4,
or (ii) the Applicant shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement (other than obligations specifically
set forth elsewhere in this Section 6.1) or in any Related Document on its part
to be performed or observed if the failure to perform or observe such other
term, covenant or agreement, shall remain unremedied for thirty (30) days after
written notice thereof shall have been given to the Applicant by the
Administrative Agent or any Bank; or
(d)    The Applicant or any Significant Subsidiary thereof shall fail to pay any
principal of or premium or interest on any Indebtedness (other than Indebtedness
incurred under this Agreement) thereof in the aggregate (for all such Persons)
in excess of $25,000,000, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
(e)    The Applicant or any Significant Subsidiary thereof shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors, or any proceeding shall be instituted by or against the Applicant
or a Significant Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), such proceeding shall remain undismissed or unstayed
for a period of forty-five (45) days, any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur or the
Applicant or a Significant Subsidiary thereof shall consent to or acquiesce in
any such proceeding; or the Applicant or a Significant Subsidiary thereof shall


--------------------------------------------------------------------------------


take any corporate action to authorize any of the actions set forth above in
this subsection (e); or
(f)    Any judgments or orders for the payment of money in excess of $25,000,000
(in the aggregate) shall be rendered against the Applicant or any Significant
Subsidiary thereof and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order or (ii) there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
any such judgment or order, by reason of a pending appeal or otherwise, shall
not be in effect; or
(g)    The obligations of the Applicant or any Subsidiary under this Agreement
or any Related Document shall become unenforceable, or the Applicant or any
Subsidiary, or any court or governmental or regulatory body having jurisdiction
over the Applicant or any Subsidiary, shall so assert in writing or the
Applicant or any Subsidiary shall contest in any manner the validity or
enforceability thereof; or
(h)    The occurrence of a Termination Event; or
(i)    Any Governmental Approval shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of the Banks and the Administrative Agent; or
(j)    An “Event of Default” or “Default” under the SJG Credit Agreement or the
Existing Credit Facility shall occur; or
(k)    The Pledge Agreement after delivery under Article III hereof shall for
any reason, except to the extent permitted by the terms thereof, fail or cease
to create valid and perfected Liens (to the extent purported to be granted by
the Pledge Agreement and subject to the exceptions permitted thereunder) in any
of the collateral purported to be covered thereby, provided that the failure or
cessation relating to any non-material portion of such collateral shall not
constitute an Event of Default hereunder unless the same shall not have been
corrected within 30 days after the Applicant becomes aware thereof; or
(l)    A Change in Control shall occur; or
(m)    Any “Event of Default” under (and as defined in) the Indenture or any
Related Document shall have occurred and be continuing; or
(n)    Receipt of notice that any of the Bonds has become subject to a mandatory
redemption or special mandatory redemption pursuant to the terms of the
Indenture.
Section 6.2.    Remedies. Upon the occurrence of any Event of Default, the
Administrative Agent may, and at the request of the Required Banks shall,
exercise any one or more of the following rights and remedies in addition to any
other remedies herein or by law provided:


--------------------------------------------------------------------------------


(a)    by written notice to the Applicant require that the Applicant immediately
prepay to the Administrative Agent for the account of the Banks in immediately
available funds an amount equal to the Available Amount (such amounts to be held
by the Administrative Agent for the benefit of the Banks as collateral security
for the Obligations), provided, however, that in the case of an Event of Default
described in Section 6.1(e), such prepayment Obligations shall automatically
become immediately due and payable without any notice (unless the coming due of
such Obligations is waived by the Required Banks in writing);
(b)    by notice to the Applicant, declare all Obligations to be, and such
amounts shall thereupon become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Applicant, provided that upon the occurrence of an Event of Default under
Section 6.1(e) hereof such acceleration shall automatically occur (unless such
automatic acceleration is waived by the Required Banks in writing);
(c)    pursue any rights and remedies it may have under the Related Documents;
(d)    pursue any other action available at law or in equity; or
(e)    give notice of the occurrence of an Event of Default to the Trustee,
directing the Trustee to effect an acceleration of the Bonds pursuant to Section
902 of the Indenture, thereby causing the Letter of Credit to expire 15 days
thereafter.
Section 6.3.    Remedies Cumulative. All remedies contained in this Agreement
and any Related Document or by law afforded, including any remedies as subrogee,
shall be cumulative and all shall be available to the Issuing Bank until the
Obligations have been paid in full.
Article VII
The Administrative Agent


Section 7.1.    The Agency. Each of the Banks and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers hereunder as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto, and the Administrative Agent hereby accepts such appointment subject to
the terms hereof.
Section 7.2.    The Administrative Agent Individually. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Bank as any other Bank and may exercise the same as though it were
not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Applicant or any of its Subsidiaries or other Affiliates as if it were not
the Administrative Agent hereunder.


--------------------------------------------------------------------------------


Section 7.3.    Limitation of Liability. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether an
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated herein that the Administrative Agent is required to exercise in
writing as directed by the Required Banks (or such other number or percentage of
the Banks as shall be necessary under the circumstances as provided in
Section 8.9), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Applicant or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Banks (or such other number
or percentage of the Banks as shall be necessary under the circumstances as
provided in Section 8.9),) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Event of Default unless and until written notice thereof is
given to the Administrative Agent by the Applicant or a Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Related Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Related
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Related Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Related
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Related Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 7.4.    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Applicant), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 7.5.    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


--------------------------------------------------------------------------------


Section 7.6.    Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Banks and the
Applicant. Upon any such resignation, the Required Banks shall have the right,
in consultation with the Applicant, to appoint a successor. If no successor
shall have been so appointed by the Required Banks and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Banks, appoint a successor Administrative Agent which shall be a
commercial bank or an Affiliate of any such commercial bank. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Applicant to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Applicant and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Sections 8.3, 8.5 and
8.15 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent.
Section 7.7.    Non-Reliance on Administrative Agent. Each Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or related agreement or any document furnished hereunder.
Section 7.8.    Enforcement. The Banks are not partners or co-venturers, and no
Bank shall be liable for the acts or omissions of, or (except as otherwise set
forth herein in case of the Administrative Agent) authorized to act for, any
other Bank. The Administrative Agent shall have the exclusive right on behalf of
the Banks to enforce the payment of the principal of and interest on any
Liquidity Advance after the date such principal or interest has become due and
payable pursuant to the terms of this Agreement.


Article VIII
Miscellaneous


Section 8.1.    No Deductions; Increased Costs; Break Funding Payments.
(a)    Except as otherwise required by law, each payment by the Applicant to the
Administrative Agent or any Bank under this Agreement or any other Related
Document shall be made without setoff or counterclaim and without withholding
for or on account of any present or future taxes (other than overall net income
taxes on the recipient imposed by any jurisdiction having control of such
recipient) imposed by or within the jurisdiction in which the Applicant is
domiciled,


--------------------------------------------------------------------------------


any jurisdiction from which the Applicant makes any payment hereunder, or (in
each case) any political subdivision or taxing authority thereof or therein. If
any such withholding is so required, the Applicant shall make the withholding,
pay the amount withheld to the appropriate Governmental Authority before
penalties attach thereto or interest accrues thereon and forthwith pay such
additional amount as may be necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Bank free and
clear of such taxes (including such taxes on such additional amount) is equal to
the amount which the Administrative Agent, the Issuing Bank or such Bank would
have received had such withholding not been made. If the Administrative Agent,
the Issuing Bank or any Bank pays any amount in respect of any such taxes,
penalties or interest, the Applicant shall reimburse the Administrative Agent,
the Issuing Bank or such Bank, as applicable, for that payment on demand in the
currency in which such payment was made. If the Applicant pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Administrative Agent on or before the
thirtieth day after payment.
(b)    (i)     If any Change in Law shall:
(1)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Bank (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(2)    impose on any Bank or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Advances or ABR Advances made by such Bank or the Letter of Credit or
participation therein; or
(3)    subject any Recipient to any Taxes (other than (1) Indemnified Taxes and
(2) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making or maintaining any Liquidity Advance (or
of maintaining its obligation to make any such Liquidity Advance) or to increase
the cost to such Bank, the Issuing Bank or such other Recipient of participating
in, issuing or maintaining the Letter of Credit or to reduce the amount of any
sum received or receivable by such Bank, the Issuing Bank or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Applicant will pay to such Bank, the Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such Bank,
the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(ii)    If any Bank or the Issuing Bank determines that any Change in Law


--------------------------------------------------------------------------------


regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Bank’s or the Issuing Bank’s capital or on
the capital of such Bank’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in the
Letter of Credit held by, such Bank, or the Letter of Credit issued by the
Issuing Bank, to a level below that which such Bank or the Issuing Bank or such
Bank’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Bank’s or the Issuing Bank’s
policies and the policies of such Bank’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Applicant will pay to such Bank or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Bank or the Issuing Bank or
such Bank’s or the Issuing Bank’s holding company for any such reduction
suffered.
(iii)    A certificate of a Bank or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Bank or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (i) or (ii) of this
subsection (b) shall be delivered to the Applicant and shall be conclusive
absent manifest error. The Applicant shall pay such Bank or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(iv)    Failure or delay on the part of any Bank or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Bank’s or the Issuing Bank’s right to demand such compensation; provided, that
the Applicant shall not be required to compensate a Bank or the Issuing Bank
pursuant to this subsection (b) for any increased costs or reductions incurred
more than 90 days prior to the date that such Bank or the Issuing Bank, as the
case may be, notifies the Applicant of the Change in Law giving rise to such
increased costs or reductions and of such Bank’s or the Issuing Bank’s intention
to claim compensation therefor; provided, further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.
If any payment of principal of any Eurodollar Advance is made by the Applicant
to or for the account of a Bank other than on the last day of the Interest
Period applicable thereto, as a result of a payment or a conversion pursuant to
Sections 2.3(d), 2.3(e) or 2.15, as a result of an Event of Default or for any
other reason, or by an assignee or the Applicant to a Bank other than on the
last day of the Interest Period for such Eurodollar Advance upon an assignment
of rights and obligations under this Agreement pursuant to Section 9.6 as a
result of a demand by the Applicant pursuant to Section 9.6(b), the Applicant
shall, upon demand by such Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank any amounts required to compensate such Bank for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
conversion, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Bank to fund or maintain
such Eurodollar Advance.


--------------------------------------------------------------------------------


Section 8.2.    Right of Setoff; Other Collateral
(a)    Upon the occurrence and during the continuance of an Event of Default,
each Bank is hereby authorized at any time and from time to time without notice
to the Applicant (any such notice being expressly waived by the Applicant), and
to the fullest extent permitted by law, to setoff, to exercise any banker’s lien
or any right of attachment and apply any and all balances, credits, deposits
(general or special, time or demand, provisional or final), accounts or monies
at any time held and other indebtedness at any time owing by such Bank to or for
the account of the Applicant (irrespective of the currency in which such
accounts, monies or indebtedness may be denominated and such Bank is authorized
to convert such accounts, monies and indebtedness into United States dollars)
against any and all of the Obligations of the Applicant, whether or not such
Bank shall have made any demand for any amount owing to such Bank by the
Applicant.
(b)    The rights of the Banks under this Section 8.2 are in addition to, in
augmentation of, and, except as specifically provided in this Section 8.2, do
not derogate from or impair, other rights and remedies (including, without
limitation, other rights of setoff) which the Banks may have.
Section 8.3.    Indemnity; Expenses.
(a)    The Applicant shall indemnify and hold harmless the Administrative Agent,
the Issuing Bank, each Bank, their respective affiliates and correspondents and
each of their respective directors, officers, employees, advisors and agents
(each such party, an “Indemnified Person”) from and against any and all claims,
suits, judgments, costs, losses, fines, penalties, damages, liabilities, and
expenses, including expert witness fees and reasonable legal fees, charges and
disbursements of any counsel (including in-house counsel fees and allocated
costs) for any Indemnified Person (“Costs”), arising out of, in connection with,
or as a result of: (i) the Letter of Credit or any pre-advice of its issuance;
(ii) any transfer, sale, delivery, surrender, or endorsement of any Drawing
Document at any time(s) held by any Indemnified Person in connection with the
Letter of Credit; (iii) any action or proceeding arising out of or in connection
with the Letter of Credit, this Agreement or any Related Document (whether
administrative, judicial or in connection with arbitration), including any
action or proceeding to compel or restrain any presentation or payment under the
Letter of Credit, or for the wrongful dishonor of or honoring a presentation
under the Letter of Credit; (iv) any independent undertakings issued by the
beneficiary of the Letter of Credit; (v) any unauthorized communication or
instruction (whether oral, telephonic, written, telegraphic, facsimile or
electronic) (each an “Instruction”) (x) received pursuant to the express terms
of the Letter of Credit or (y) any other Instruction regarding the Letter of
Credit or error in computer transmission that the Indemnified Party reasonably
believed to be authorized; (vi) an adviser, confirmer or other nominated person
that was not authorized by the Issuing Bank seeking to be reimbursed,
indemnified or compensated; (vii) any third party seeking to enforce the rights
of an applicant, beneficiary, nominated person, transferee, assignee of proceeds
of the Letter of Credit; (viii) the fraud, forgery or illegal action of parties
other than the Indemnified Person; (ix) the enforcement against the Applicant of
this Agreement or any rights or remedies under or in connection with this
Agreement, a Related Document or the Letter of Credit; (x) the Issuing Bank
honoring any presentation upon or during the continuance of any Event of Default
or for which the Applicant is unable or unwilling


--------------------------------------------------------------------------------


to make any payment to the Administrative Agent, the Issuing Bank or any Bank as
required under this Agreement or any Related Document; (xi) the acts or
omissions, whether rightful or wrongful, of any present or future de jure or de
facto governmental or regulatory authority or cause or event beyond the control
of such Indemnified Person; or (xii) the use of proceeds of any LC Disbursement,
in each case, including that resulting from the Administrative Agent’s, the
Issuing Bank’s or such Indemnified Person’s own negligence, provided, however,
that such indemnity shall not be available to any Person claiming
indemnification under (i) through (xii) above to the extent that such Costs are
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted directly from the gross negligence or willful misconduct of the
Indemnified Person claiming indemnity. If and to the extent that the obligations
of Applicant under this paragraph are unenforceable for any reason, Applicant
shall make the maximum contribution to the Costs permissible under applicable
law. This Section 8.3(a) shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim.
(b)    To the extent that the Applicant fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under
paragraph (a) of this Section 8.3, each Bank severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Bank’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.
(c)    The Applicant shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation, execution, delivery and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of the
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Bank, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Bank (which, in the case of the
Banks (other than JPMorgan) shall be limited to one counsel and, if reasonably
necessary, one regulatory counsel and one local counsel in any relevant
jurisdiction and additional counsel if, in the opinion of any Bank,
representation by all Banks by one counsel would be inappropriate due to the
existence of an actual or potential conflict of interest)), in connection with
the enforcement or protection of its rights in connection with this Agreement
and any other Credit Document, including its rights under this Section, or in
connection with the Liquidity Advances made hereunder or the Letter of Credit,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Liquidity Advances or the
Letter of Credit.
Section 8.4.    Obligations Absolute. The obligations of the Applicant under
this Agreement shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the


--------------------------------------------------------------------------------


terms of this Agreement under all circumstances whatsoever, including, without
limitation: (i) any lack of validity, enforceability or legal effect of this
Agreement or any Related Document, or any term or provision herein or therein;
(ii) payment against presentation of any draft, demand or claim for payment
under the Letter of Credit or other document presented for purposes of drawing
under the Letter of Credit (a “Drawing Document”) that does not comply in whole
or in part with the terms of the Letter of Credit or which proves to be
fraudulent, forged or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, or which is signed, issued or presented by
a Person (or a transferee of such Person) purporting to be a successor or
transferee of the beneficiary of the Letter of Credit; (iii) the Administrative
Agent or any Bank or any of their respective branches or affiliates being the
beneficiary of the Letter of Credit; (iv) the Issuing Bank or any correspondent
honoring a drawing against a Drawing Document up to the amount available under
the Letter of Credit even if such Drawing Document claims an amount in excess of
the amount available under the Letter of Credit; (v) the existence of any claim,
set-off, defense or other right that the Applicant or any other Person may have
at any time against any beneficiary, any assignee of proceeds, the
Administrative Agent, any Bank or any other Person; (vi) the Issuing Bank or any
correspondent having previously paid against fraudulently signed or presented
Drawing Documents (whether or not the Applicant shall have reimbursed the
Issuing Bank for such drawing); and (vii) any other event, circumstance or
conduct whatsoever, whether or not similar to any of the foregoing, that might,
but for this paragraph, constitute a legal or equitable defense to or discharge
of, or provide a right of set-off against, the Applicant’s obligations hereunder
(whether against the Administrative Agent, any Bank, the beneficiary or any
other Person); provided, however, that subject to Section 8.5 hereof, the
foregoing shall not exculpate the Issuing Bank from such liability to the
Applicant as may be finally judicially determined in an independent action or
proceeding brought by the Applicant against the Issuing Bank following payment
of the Applicant’s obligations under this Agreement.
Section 8.5.    Liability of the Issuing Bank.
(a)    The liability of the Issuing Bank (or any other Indemnified Person)
under, in connection with and/or arising out of this Agreement, any Related
Document or the Letter of Credit (or any pre-advice), regardless of the form or
legal grounds of the action or proceeding, shall be limited to any direct
damages suffered by the Applicant that are caused directly by Issuing Bank’s
gross negligence or willful misconduct, as determined in a final, non-appealable
judgment by a court of competent jurisdiction, in (i) honoring a presentation
that does not at least substantially comply with the Letter of Credit,
(ii) failing to honor a presentation that strictly complies with the Letter of
Credit or (iii) retaining Drawing Documents presented under the Letter of
Credit. In no event shall the Issuing Bank be deemed to have failed to act with
due diligence or reasonable care if the Issuing Bank’s conduct is in accordance
with Standard Letter of Credit Practice or in accordance with this Agreement.
The Applicant’s aggregate remedies against the Issuing Bank (or any other
Indemnified Person) for wrongfully honoring a presentation under the Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by the Applicant to the Issuing Bank in respect
of an honored presentation under the Letter of Credit, plus interest.
Notwithstanding anything to the contrary herein, the Issuing Bank and the other
Indemnified Persons shall not, under any circumstances whatsoever, be liable for
any punitive, consequential, indirect or special damages or losses regardless of
whether the Issuing Bank or any Indemnified Person shall have been advised of
the possibility thereof or of the form of


--------------------------------------------------------------------------------


action in which such damages or losses may be claimed. The Applicant shall take
action to avoid and mitigate the amount of any damages claimed against the
Issuing Bank or any Indemnified Person, including by enforcing its rights in the
underlying transaction. Any claim by the Applicant for damages under or in
connection with this Agreement, any Related Document or the Letter of Credit
shall be reduced by an amount equal to the sum of (i) the amount saved by the
Applicant as a result of the breach or alleged wrongful conduct and (ii) the
amount of the loss that would have been avoided had the Applicant mitigated
damages.
(b)     [Reserved].
(c)    Without limiting any other provision of this Agreement, the Issuing Bank
and each other Indemnified Person (if applicable), shall not be responsible to
the Applicant for, and the Issuing Bank’s rights and remedies against the
Applicant and the Applicant’s obligation to reimburse the Issuing Bank shall not
be impaired by: (i) honor of a presentation under the Letter of Credit which on
its face substantially complies with the terms of the Letter of Credit;
(ii) honor of a presentation of any Drawing Documents which appear on their face
to have been signed, presented or issued (X) by any purported successor or
transferee of any beneficiary or other party required to sign, present or issue
the Drawing Documents or (Y) under a new name of the beneficiary;
(iii) acceptance as a draft of any written or electronic demand or request for
payment under the Letter of Credit, even if nonnegotiable or not in the form of
a draft, and may disregard any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit; (iv) the identity or
authority of any presenter or signer of any Drawing Document or the form,
accuracy, genuineness, or legal effect of any presentation under the Letter of
Credit or of any Drawing Documents; (v) disregard of any non-documentary
conditions stated in the Letter of Credit; (vi) acting upon any Instruction
which it, in Good Faith, believes to have been given by a Person or entity
authorized to give such Instruction; (vii) any errors, omissions, interruptions
or delays in transmission or delivery of any message, advice or document
(regardless of how sent or transmitted) or for errors in interpretation of
technical terms or in translation; (viii) any delay in giving or failing to give
any notice; (ix) any acts, omissions or fraud by, or the solvency of, any
beneficiary, any nominated Person or any other Person; (x) any breach of
contract between the beneficiary and the Applicant or any of the parties to the
underlying transaction; (xi) assertion or waiver of any provision of the ISP
which primarily benefits an issuer of a letter of credit, including, any
requirement that any Drawing Document be presented to it at a particular hour or
place; (xii) payment to any paying or negotiating bank (designated or permitted
by the terms of the Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice;
(xiii) dishonor of any presentation upon or during any Event of Default or for
which the Applicant is unable or unwilling to reimburse or indemnify the Issuing
Bank (provided that the Applicant acknowledges that if the Issuing Bank shall
later be required to honor the presentation, the Applicant shall be liable
therefore in accordance with Article II hereof); and (xiv) acting or failing to
act as required or permitted under Standard Letter of Credit Practice. For
purposes of this Section 8.5(c), “Good Faith” means honesty in fact in the
conduct of the transaction concerned.
(d)    The Applicant shall notify the Administrative Agent and the Issuing Bank
of (i) any noncompliance with any Instruction, any other irregularity with
respect to the text of the Letter of


--------------------------------------------------------------------------------


Credit or any amendment thereto or any claim of an unauthorized, fraudulent or
otherwise improper Instruction, within five (5) Business Days of the Applicant’s
receipt of a copy of the Letter of Credit or amendment and (ii) any objection
the Applicant may have to the Issuing Bank’s honor or dishonor of any
presentation under the Letter of Credit or any other action or inaction taken or
proposed to be taken by the Issuing Bank under or in connection with this
Agreement or the Letter of Credit, within five (5) Business Days after the
Applicant receives notice of the objectionable action or inaction. The failure
to so notify the Issuing Bank within said times shall discharge the Issuing Bank
from any loss or liability that the Issuing Bank could have avoided or mitigated
had it received such notice, to the extent that the Issuing Bank could be held
liable for damages hereunder; provided that the foregoing shall not be construed
to excuse the Issuing Bank from liability to the Applicant to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Applicant to the extent permitted by applicable law)
suffered by the Applicant that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under the Letter of Credit comply with the terms thereof; provided, further,
that, if the Applicant shall not provide such notice to the Issuing Bank within
three (3) Business Days of the date of receipt in the case of clause (i) or ten
(10) Business Days from the date of receipt in the case of clause (ii), the
Issuing Bank shall have no liability whatsoever for such noncompliance,
irregularity, action or inaction and the Applicant shall be precluded from
raising such noncompliance, irregularity or objection as a defense or claim
against Issuing Bank.
Section 8.6.    Participants.
(a)    Any Bank may, without the consent of the Applicant, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Bank’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the LC Disbursements owing to it); provided that (A) such Bank’s obligations
under this Agreement shall remain unchanged, (B) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Applicant, the Administrative Agent, the Issuing Bank and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 8.9(i) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Applicant agrees
that each Participant shall be entitled to the benefits of Sections 8.1 and 9.15
to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.2 as
though it were a Bank, provided such Participant agrees to be subject to Section
2.5(b) as though it were a Bank.
(b)    A Participant shall not be entitled to receive any greater payment under
Section 8.1 or 8.15 than the applicable Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is


--------------------------------------------------------------------------------


made with the Applicant’s prior written consent. A Participant that would be a
Non-U.S. Bank if it were a Bank shall not be entitled to the benefits of Section
8.15 unless the Applicant is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Applicant, to
comply with Section 8.15 as though it were a Bank. Each Bank that sells a
participation shall, acting solely for this purpose as an agent of the
Applicant, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.
Section 8.7.    Assignment and Assumption.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank), except that (i)
the Applicant may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Bank (and any attempted assignment or transfer by the Applicant
without such consent shall be null and void) and (ii) no Bank may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Banks) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Bank may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and participations in the Letter of Credit at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:
(1)    the Applicant (provided that the Applicant shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided, further, that no consent of the Applicant
shall be required for an assignment to a Bank, an Affiliate of a Bank, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
(2)    the Administrative Agent; and
(3)    the Issuing Bank.


--------------------------------------------------------------------------------


(i)    Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Bank or an Affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank’s Commitment, the amount of the Commitment of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Applicant and the Administrative
Agent otherwise consent, provided that no such consent of the Applicant shall be
required if an Event of Default has occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Bank’s rights and obligations in respect
of its Commitment;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning Bank
or the assignee Bank or shared between such Banks;
(D)the assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Applicant and its affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and
(E)without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Applicant described in Section 108(e)(4) of the Code.
For the purposes of this Section 8.7(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.


--------------------------------------------------------------------------------


(ii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Bank under this Agreement, except its
obligations under Section 8.20 and 8.21 (and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 8.1, 8.3 and 8.15 as
to any event occurring prior to such assignment). Any assignment or transfer by
a Bank of rights or obligations under this Agreement that does not comply with
this Section 8.7 shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 8.7.
(iii)    The Administrative Agent, acting for this purpose as an agent of the
Applicant, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitment of, and principal amount of the LC
Disbursements owing to, each Bank pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Applicant, the Administrative Agent, the Issuing Bank and the Banks shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the
Applicant, the Issuing Bank and any Bank, at any reasonable time and from time
to time upon reasonable prior notice.
(iv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Bank and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Bank or the assignee shall have failed to make any payment
required to be made by it pursuant to Section 2.2(b), 2.5 or 9.3(b), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(a)    Any Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section


--------------------------------------------------------------------------------


shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Bank from any of its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto.
Section 8.8.    Survival of this Agreement. All covenants, agreements,
representations and warranties made in this Agreement shall survive the issuance
by the Issuing Bank of the Letter of Credit and shall continue in full force and
effect so long as the Letter of Credit shall be unexpired or any Obligations,
other than any Obligations pursuant to Sections 8.1, 8.3 or 8.15, shall be
outstanding and unpaid after the termination of this Agreement. The obligation
of the Applicant to reimburse the Administrative Agent and the Banks pursuant to
Sections 8.1, 8.3 and 8.15 hereof and the obligations of the parties pursuant to
Sections 8.20 and 8.21 hereof shall survive the payment of the Bonds and
termination of this Agreement.
Section 8.9.    Modification of this Agreement. No amendment, modification or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by the Administrative Agent, the Required Banks
and the Applicant and no amendment, modification or waiver of any provision of
the Letter of Credit, and no consent to any departure by the Applicant
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Issuing Bank. Any such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on the Applicant in any case shall entitle the Applicant to any other
or further notice or demand in the same, similar or other circumstances.
Notwithstanding the foregoing, no such amendment, modification or waiver shall
(i) increase the Commitment of any Bank without the written consent of such
Bank, (ii) reduce or forgive the principal amount of any LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Bank affected thereby,
(iii) postpone any scheduled date of payment of the principal amount of any LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the Stated Expiration Date, without the written consent of
each Bank affected thereby, (iv) change Section 2.5(b) in a manner that would
alter the manner in which payments are shared, without the written consent of
each Bank, (v) change any of the provisions of this Section or the definition of
“Required Banks” required to waive, amend or modify any rights thereunder or
make any determination or grant any consent thereunder, without the written
consent of each Bank; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.
Section 8.10.    Waiver of Rights by the Banks. No course of dealing or failure
or delay on the part of the Administrative Agent or any Bank in exercising any
right, power or privilege hereunder or under the Letter of Credit or this
Agreement shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise or the exercise of any
other right or privilege. The rights of the Issuing Bank under the Letter of
Credit and the rights of the Administrative Agent, the Issuing Bank and the
Banks under this Agreement are cumulative and not exclusive of any rights or
remedies that the Administrative Agent, the Issuing Bank or the Banks


--------------------------------------------------------------------------------


would otherwise have.
Section 8.11.    Severability. In case any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 8.12.    Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.
Section 8.13.    Notices.
(a)    Any communication or notice to be given hereunder will be duly given when
delivered in writing or by telecopy to a party at its address as indicated below
or such other address as such party may specify in a notice to each other party
hereto. A communication or notice given pursuant to this Section 8.13 shall be
addressed:
If to JPMorgan, to
JPMorgan Chase Bank, N.A.
10 S Dearborn St.
Mail code IL1-0090
Chicago, IL 60603
Facsimile No.: (312) 732-1762
Telephone No.: (312) 732-1754
Attention: John E. Zur
E-mail: john.e.zur@jpmorgan.com

With a copy to the
JPMorgan Chase Bank, N.A.

Administrative Agent:
10 S Dearborn St.
Mail code IL1-0874
Chicago, IL 60603
Telephone No.: (312) 325-3150
Facsimile No.: (312) 325-3238
Attention:    Lisa Tverdek
E-mail: lisa.tverdek@jpmorgan.com




With a copy to the Issuing
JPMorgan Chase Bank, N.A.

Bank, Standby Letter of
131 South Dearborn

Credit Unit:
5th Floor, Mail Code IL1-0236

Standby Letter of Credit Unit
Chicago, IL 60603-5506
Facsimile No.: (312) 954-6163


--------------------------------------------------------------------------------


Telephone No.: (800) 634-1969, Option 1
Attention:    Standby Service Unit
If to the Applicant, to
South Jersey Industries, Inc.
One South Jersey Plaza
Folsom, NJ 08037

Facsimile No.: (609) 561-8225
Telephone No.: (609) 561-9000 X4260
Attention:    Stephen H. Clark
E-mail: sclark@sjindustries.com


If to the Trustee, to
TD Bank, National Association
1006 Astoria Blvd
Cherry Hill, NJ 08034
Phone: 856/685-5107
Fax: 856/685-5267

Attention:    David C. Leondi, Vice President
If to any other Bank, to its address or facsimile number set forth on Schedule
III hereto.
(b)    Unless otherwise provided to the contrary herein, any notice which is
required to be given in writing pursuant to the terms of this Agreement may be
given by telecopy.
(c)    Notices and other communications to the Banks hereunder may be delivered
or furnished by electronic communications pursuant to procedures mutually agreed
upon by the Administrative Agent and the Applicant. The Administrative Agent or
the Applicant may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 8.14.    Successors and Assigns. Whenever in this Agreement any Bank is
referred to, such reference shall be deemed to include the successors and
assigns of such Bank and all covenants, promises and agreements by or on behalf
of the Applicant which are contained in this Agreement shall inure to the
benefit of such successors and assigns. The rights and duties of the Applicant
hereunder, however, may not be assigned or transferred, except as specifically
provided in this Agreement or with the prior written consent of the
Administrative Agent and each Bank, and all obligations of the Applicant
hereunder shall continue in full force and effect notwithstanding any assignment
by the Applicant of any of its rights or obligations under any of the Related


--------------------------------------------------------------------------------


Documents or any entering into, or consent by the Applicant to, any supplement
or amendment to any of the Related Documents.
Section 8.15.    Taxes and Expenses.
(a)    Withholding of Taxes; Gross-Up. (a) Each payment by the Applicant under
this Agreement or any Related Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Applicant shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding had been
made.
(b)    Payment of Other Taxes by the Applicant. The Applicant shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Applicant to a Governmental Authority,
the Applicant shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Applicant. The Applicant shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with this Agreement and the Related Documents (including amounts
payable under this Section 8.15(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 8.15(d) shall be paid within ten (10) days
after the Recipient delivers to the Applicant a certificate stating the amount
of any Indemnified Taxes so payable by such Recipient. Such certificate shall be
conclusive of the amount so payable absent manifest error. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent. In the case of
any Bank making a claim under this Section 8.15(d) on behalf of any of its
beneficial owners, an indemnity payment under this Section 8.15(d) shall be due
only to the extent that such Bank is able to establish that, with respect to the
applicable Indemnified Taxes, such beneficial owners supplied to the applicable
Persons such properly completed and executed documentation necessary to claim
any applicable exemption from, or reduction of, such Indemnified Taxes.
(e)    Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Applicant has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Applicant to do so) and the Applicant for any Excluded Taxes,
in each case attributable to such Bank that are paid or payable by the
Administrative Agent


--------------------------------------------------------------------------------


or the Applicant (as applicable) in connection with this Agreement or any
Related Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes or Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 8.15(e) shall be paid within ten (10) days after the Administrative
Agent or the Applicant (as applicable) delivers to the applicable Bank a
certificate stating the amount of Taxes or Excluded Taxes so paid or payable by
the Administrative Agent or the Applicant (as applicable). Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.
(f)    Status of Banks. (i) Any Bank that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
this Agreement or any Related Document shall deliver to the Applicant and the
Administrative Agent, at the time or times prescribed by law or reasonably
requested by the Applicant or the Administrative Agent, such properly completed
and executed documentation prescribed by law or reasonably requested by the
Applicant or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Bank, if
requested by the Applicant or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Applicant or the
Administrative Agent as will enable the Applicant or the Administrative Agent to
determine whether or not such Bank is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 8.15(f)(ii)(1) through (5) below) shall not be required if
in the Bank’s judgment such completion, execution or submission would subject
such Bank to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Bank. Upon the
reasonable request of such Applicant or the Administrative Agent, any Bank shall
update any form or certification previously delivered pursuant to this Section
8.15(f). If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Bank, such Bank shall promptly (and in any event within ten (10) days after
such expiration, obsolescence or inaccuracy) notify such Applicant and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Applicant is a
U.S. Person, any Bank with respect to such Applicant shall, if it is legally
eligible to do so, deliver to such Applicant and the Administrative Agent (in
such number of copies reasonably requested by such Applicant and the
Administrative Agent) on or prior to the date on which such Bank becomes a party
hereto, duly completed and executed copies of whichever of the following is
applicable:
(1)    in the case of a Bank that is a U.S. Person, IRS Form W-9 certifying that
such Bank is exempt from U.S. Federal backup withholding tax;
(2)    in the case of a Non-U.S. Bank claiming the benefits of an income


--------------------------------------------------------------------------------


tax treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any Related Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement or any Related Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(3)    in the case of a Non-U.S. Bank for whom payments under this Agreement or
any Related Document constitute income that is effectively connected with such
Bank’s conduct of a trade or business in the United States, IRS Form W-8ECI;
(4)    in the case of a Non-U.S. Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (x) IRS Form W-8BEN and
(y) a certificate substantially in the form of Exhibit C-1, C-2, C-3 or C-4, as
applicable (a “U.S. Tax Certificate”) to the effect that such Bank is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Applicant within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;
(5)    in the case of a Non-U.S. Bank that is not the beneficial owner of
payments made under this Agreement or any Related Document (including a
partnership or a participating Bank) (x) an IRS Form W-8IMY on behalf of itself
and (y) the relevant forms prescribed in clauses (1), (2), (3), (4) and (5) of
this paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Bank;
provided, however, that if the Bank is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Bank may provide a U.S. Tax Certificate on behalf of such
partners; or
(6)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Applicant or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Bank under this Agreement or any Related
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall


--------------------------------------------------------------------------------


deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Bank has or
has not complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 8.15(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 8.15 (including
additional amounts paid pursuant to this Section 8.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made by the Applicant under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund. Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 8.15(g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 8.15(g) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
8.15(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.
Section 8.16.    Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
Section 8.17.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all taken together to constitute
one instrument.
Section 8.18.    Entire Agreement. This Agreement constitute the entire
understanding of the parties with respect to the subject matter thereof and any
prior agreements, whether written or oral, with respect thereto are superseded
hereby.
Section 8.19.    Government Regulations.
(a)    Applicant shall (i) ensure that (1) no Person who owns a controlling
interest in or otherwise controls the Applicant and (2) no Subsidiary of the
Applicant, in each case, is or shall be


--------------------------------------------------------------------------------


listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, that prohibits
or limits the Banks from making any advance or extension of credit to Applicant
or from otherwise conducting business with Applicant and (ii) ensure that the
Bond proceeds shall not be used to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto.
Further, Applicant shall comply, and cause any of its subsidiaries to comply,
with all applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.
Applicant agrees to provide documentary and other evidence of Applicant's
identity as may be requested by any Bank at any time to enable such Bank to
verify Applicant's identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.
(b)    Submission to Jurisdiction; Waiver of Jury Trial. Each party hereto
hereby submits to the nonexclusive jurisdiction of any state or federal court
located in the Borough of Manhattan, City of New York, State of New York for
purposes of all legal proceedings arising out of or relating to this Agreement,
the other Related Documents or the transactions contemplated hereby or thereby.
The Applicant irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each party
hereto hereby irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to any Related Document or the
transactions contemplated thereby.
Section 8.20.    Confidentiality. The Administrative Agent and each Bank agree
(on behalf of themselves and each of their Affiliates, directors, officers,
employees and representatives) to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all non-public information
provided to them by the Applicant or any Subsidiary in connection with this
Agreement and neither the Administrative Agent, any Bank nor any of their
Affiliates, directors, officers, employees and representatives shall use any
such information for any purpose or in any manner other than pursuant to the
terms contemplated by this Agreement, except to the extent such information
(a) was or becomes generally available to the public other than as a result of a
disclosure by the Administrative Agent or any Bank, or (b) was or becomes
available on a non-confidential basis from a source other than the Applicant,
provided that such source is not bound by a confidentiality agreement with the
Applicant known to the Administrative Agent or affected Bank; provided that
nothing herein shall limit the disclosure of any such information (i) to the
extent required by statute, rule, regulation or judicial process; (ii) to
counsel for the Administrative Agent or any Bank; (iii) to bank examiners,
auditors or accountants; (iv) to the Administrative Agent or any other Bank;
(v) by the Administrative Agent or any Bank to an Affiliate thereof who is bound
by this Section 8.21; provided that any such information delivered to an
Affiliate shall be for the purposes related to the extension of credit
represented by this Agreement and the administration and enforcement thereof and
for no other purpose; (vi) in connection with any litigation relating to
enforcement of the Related Documents or (vii) to any assignee or participant (or
prospective assignee or participant) so long as such assignee or participant (or
prospective assignee or participant) first enters into a confidentiality
agreement with the respective Bank. Each Bank and the Administrative Agent
agree, unless specifically prohibited by applicable law or court order, to
notify the Applicant


--------------------------------------------------------------------------------


of any request for disclosure of any such non-public information (x) by any
Governmental Authority or representative thereof (other than any such request in
connection with an examination of your financial condition by such Governmental
Authority) or (y) pursuant to legal process.
Section 8.21.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any Related Document or
any syndication of the credit facility provided hereunder), the Applicant
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent are arm’s-length commercial
transactions between the Applicant and its Affiliates, on the one hand, and the
Administrative Agent and its Affiliates, on the other hand, (B) it has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) it is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the Related Documents; (ii) (A) the Administrative Agent and the
Applicant each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any other party hereto,
any Affiliates of any other party hereto, or any other Person and (B) none of
the Administrative Agent or the Applicant has any obligation to each other or to
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the Related
Documents; and (iii) the Administrative Agent and its Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Applicant and its Affiliates, and the Administrative Agent has no
obligation to disclose any of such interests to the Applicant or its Affiliates.
To the fullest extent permitted by law, the Administrative Agent and the
Applicant hereby waive and release any claims that they may have against each
other with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby. Each of
the Administrative Agent and the Banks acknowledge and agree that it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Issuing Bank
By: /s/ John E. Zur III
Title: Authorized Officer


--------------------------------------------------------------------------------


Commitment
JPMORGAN CHASE BANK, N.A., as a Bank

$25,462,329.00
By: /s/ John E. Zur III
Title: Authorized Officer




--------------------------------------------------------------------------------


SOUTH JERSEY INDUSTRIES, INC., as Applicant

By: /s/ Stephen H. Clark
Title: Treasurer






--------------------------------------------------------------------------------


SCHEDULE I
EXISTING LIENS
NONE




--------------------------------------------------------------------------------


SCHEDULE II
OWNERSHIP


Entity Name
 
Owner
 
Ownership Interest
 
Classification of Interest
South Jersey Industries, Inc.
 
Public
 
100%
 
Common Equity
 
 
 
 
 
 
 
South Jersey Gas Company
 
SJI
 
100%
 
Common Equity
 
 
 
 
 
 
 
South Jersey Energy Solutions LLC (SJES)
 
SJI
 
100%
 
Membership Interest
 
 
 
 
 
 
 
Marina Energy LLC
 
SJES
 
100%
 
Membership Interest
 
 
 
 
 
 
 
South Jersey Resources Group LLC
 
SJES
 
100%
 
Membership Interest
 
 
 
 
 
 
 
South Jersey Energy Company
 
SJES
 
100%
 
Common Equity
 
 
 
 
 
 
 
South Jersey Energy Service Plus LLC
 
SJES
 
100%
 
Membership Interest
 
 
 
 
 
 
 
South Jersey Exploration LLC
 
SJES
 
100%
 
Membership Interest







--------------------------------------------------------------------------------


SCHEDULE III
BANK NOTICE ADDRESSES
JPMorgan Chase Bank, N.A.
10 S Dearborn St.
Mail code IL1-0090
Chicago, IL  60603
Facsimile No.:  (312) 732-1762
Telephone No.: (312) 732-1754
Attention: John E. Zur
E-mail: john.e.zur@jpmorgan.com




--------------------------------------------------------------------------------


EXHIBIT A
FORM OF LETTER OF CREDIT






--------------------------------------------------------------------------------


EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate (“Certificate”) is delivered to you by South Jersey
Industries, Inc., a New Jersey corporation (the “Applicant”), under [Section
3.1(v) and][Section 5.3(a)/(b)] of the Reimbursement Agreement, dated as of
March 15, 2012, by and among South Jersey Industries, Inc. (the “Applicant”),
the Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”), pertaining to the Thermal
Energy Facilities Federally Taxable Revenue Bonds (Marina Energy LLC
Project-2001), Series B (the “Agreement”). Capitalized terms used and not
defined herein shall have the meanings assigned to them in the Agreement.
The undersigned officer of the Applicant, hereby certifies as of the date hereof
that he/she is the _______________ of the Applicant, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent and the Lenders on behalf of the Applicant, and that:
[Use the following paragraph if this Certificate is delivered in connection with
the financial statements required by subsection 5.3(a) of the Agreement.]
1.    Attached as Schedule 1 hereto are true and correct copies of [the
Applicant’s appropriately completed Form 10-Q] [(a) the consolidated and
consolidating balance sheet of the Applicant and its Consolidated Subsidiaries
as at the end of the fiscal quarter ended _________, ___, and (b) the
consolidated and consolidating statements of income, retained earnings and cash
flows of the Applicant and its Consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter,] and such statement[s] fairly present the financial condition of
the Applicant and its Consolidated Subsidiaries as at such date and the results
of operations of the Applicant and its Consolidated Subsidiaries for the periods
ended on such date, all in accordance with Agreement Accounting Principles
consistently applied.
-or-
[Use the following paragraph if this Certificate is delivered in connection with
the financial statements required by subsection 5.3(b) of the Agreement.]
1.    Attached as Schedule 1 hereto are true and correct copies of (a) [the
Applicant’s appropriately completed Form 10-K] [the annual report for such
fiscal year ending ________, ___, for the Applicant and its Consolidated
Subsidiaries, containing consolidated and consolidating financial statements for
such fiscal year], and (b) certification by, and accompanied by an unqualified
opinion of, independent public


--------------------------------------------------------------------------------


accountants, and such statement[s] fairly present the financial condition of the
Applicant and its Consolidated Subsidiaries as at such date and the results of
operations of the Applicant and its Consolidated Subsidiaries for the periods
ended on such date, all in accordance with Agreement Accounting Principles
consistently applied.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and the other Agreement and has made, or has caused to be made under
his/her supervision, a review in reasonable detail of the transactions and
condition of the Applicant and its Subsidiaries during the accounting period
covered by the attached financial statements.
[select one:]
[3.    To the best of the undersigned’s knowledge, as of the date hereof, no
Potential Default or Event of Default has occurred and is continuing.]
-or-
[3.    The following covenants or conditions have not been performed or observed
and the following is a list of each such Potential Default or Event of Default
and its nature and status:]
4.    The following financial covenant analysis as described in Section 5.4 of
the Agreement, and other information set forth on Schedule 1 attached hereto are
true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the Applicant has caused this Compliance Certificate to be
executed and delivered and the certification and warranties contained herein to
be made by its duly authorized officer this _______ day of
_________________________, 20___.

SOUTH JERSEY INDUSTRIES, INC. 



By:___________________________________
Name:_________________________________
Title:__________________________________





--------------------------------------------------------------------------------


SCHEDULE 1


Leverage Calculation Pursuant to Section 5.4
As of [Date]
 
Actual
Indebtedness of Applicant and its Subsidiaries
 
 
 
(A) indebtedness for borrowed money:
$____________
(B) obligations evidenced by bonds,
debentures, notes or other similar instruments:
$____________
(C) obligations to pay the deferred purchase price
of property or services:
$____________
(D) obligations as lessee under leases which
shall have been or should be, in accordance
with Agreement Accounting Principles, recorded as capital leases:
$____________
(E) obligations as lessee under operating leases
which have been recorded as off-balance sheet
liabilities:
$____________
(F) obligations under Hedging Obligations:
$____________
(G) reimbursement obligations (contingent or
otherwise) in respect of outstanding letters of credit:
$____________
(H) indebtedness of the type referred to in clauses
(A) through (F) above secured by (or for which
the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien
or encumbrance on, or security interest in, property
(including, without limitation, accounts and
contract rights) owned by such Person, even though
such Person has not assumed or become
liable for the payment of such indebtedness:
$____________
(I) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds
referred to in clauses (A) through (H) above,
inclusive:
$____________
 
Actual


(J) Sum of (A) through (I), inclusive:
$____________
 
 
Consolidated Total Capitalization of Applicant and its Subsidiaries


(K) Total Indebtedness of Applicant and Subsidiaries
from line (J) above:
$____________
(L) Capital Stock (excluding treasury stock and
capital stock subscribed for an unissued)
$____________
(M) surplus (including earned surplus, capital
surplus, translation adjustment and the balance
of the current profit and loss account not
transferred to surplus)
$____________
(N) Sum of (K) through (M), inclusive:
$____________



Consolidated Indebtedness to Consolidated Total Capitalization


Ratio of (J) to (N):
_____________
Must not be more than:
0.65
Compliant: ____Yes_____No
 


--------------------------------------------------------------------------------


EXHIBIT C-1
[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Reimbursement Agreement, dated as of March 15,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Reimbursement Agreement”), among South Jersey Industries, Inc. (the
“Applicant”), the Banks party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 8.15 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the payments made under the Reimbursement Agreement or any Related Document
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Applicant within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a controlled foreign corporation related to the
Applicant as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Applicant with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Applicant and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Applicant and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.


[NAME OF BANK]




By:______________________________________
Name:
Title:


Date: ________ __, 20[ ]


--------------------------------------------------------------------------------


EXHIBIT C-2
[FORM OF]
U.S. TAX CERTIFICATE


(For Non-U.S. Banks That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Reimbursement Agreement, dated as of March 15,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Reimbursement Agreement”), among South Jersey Industries, Inc. (the
“Applicant”), the Banks party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 8.15 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
payments made under the Reimbursement Agreement or any Related Document in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such payments, (iii) with respect to the extension
of credit pursuant to the Reimbursement Agreement, neither the undersigned nor
any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Applicant within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is
a controlled foreign corporation related to the Applicant as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Applicant with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Applicant and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Applicant and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.


[NAME OF BANK]




By:______________________________________
Name:
Title:


Date: ________ __, 20[ ]


--------------------------------------------------------------------------------


EXHIBIT C-3
[FORM OF]

U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Reimbursement Agreement, dated as of March 15,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Reimbursement Agreement”), among South Jersey Industries, Inc. (the
“Applicant”), the Banks party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 8.15 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Applicant within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Applicant as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished its participating Bank with a certificate of its
non- U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.


[NAME OF BANK]




By:______________________________________
Name:
Title:


Date: ________ __, 20[ ]


--------------------------------------------------------------------------------


EXHIBIT C-4
[FORM OF]

U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Reimbursement Agreement, dated as of March 15,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Reimbursement Agreement”), among South Jersey Industries, Inc. (the
“Applicant”), the Banks party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 8.15 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Applicant within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Applicant as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.


The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Bank and (2) the undersigned shall
have at all times furnished such Bank with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.


[NAME OF BANK]




By:______________________________________
Name:
Title:


Date: ________ __, 20[ ]




--------------------------------------------------------------------------------


EXHIBIT D
[FORM OF PLEDGE AGREEMENT]





